
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.16


                           STANDARD INDUSTRIAL NET LEASE                  
CENTER NAME:   SORRENTO CENTRE         
LANDLORD:
 
SORRENTO CENTRE TENANCY IN COMMON         
TENANT:
 
GENETRONICS BIOMEDICAL CORPORATION,
a Delaware corporation                           

--------------------------------------------------------------------------------




STANDARD INDUSTRIAL NET LEASE
(Genetronics Biomedical Corporation)


        This STANDARD INDUSTRIAL NET LEASE ("Lease"), dated for reference
purposes only November 29, 2004, is entered into by SORRENTO CENTRE TENANCY IN
COMMON ("Landlord"), and GENETRONICS BIOMEDICAL CORPORATION, a Delaware
corporation ("Tenant").

1.     BASIC LEASE TERMS.

        The basic terms of the Lease set forth in this Article 1 shall be read
in conjunction with the other Articles of this Lease, which define and explain
the basic terms.

1.1Address for Notice (see Section 24.19):


                Landlord:   11750 Sorrento Valley Road, Suite 209
San Diego, California 92121
Attention: Sorrento Centre Property Management
 
 
Tenant;
 
At the Premises

1.2Description of Premises:


                Center Name:   Sorrento Center
 
 
Address:
 
11494 Sorrento Valley Road
San Diego, California 92121
 
 
Suite/Unit:
 
A
 
 
Approximate Rentable Square Footage (see Exhibit "A"); 22,867


1.3Commencement Date: March 1, 2005.

1.4Lease Term (see Article 3): Five (5) years and -0- months, beginning on the
Commencement Date and ending on February 28, 2010 (the "Expiration Date").
Tenant has one, 5 year Option at Fair Market Rental Value, as set forth in
Section 3.4 below.

1.5Minimum Monthly Rent: $37,730,55 per month for the first through fourth Lease
Years, as provided in Article 4 and $40,017.25 per month for the fifth Lease
Year.

1.6Security Deposit: $132,000 (see Article 5).

1.7Tenant's Pro Rata Share (see Article 6): 74.1%.

1.8Permitted Use (see Article 11): Laboratory, light manufacturing, and general
office uses, and for no other use.

1.9Tenant's Guarantor (If none, so state): None

1.10Tenant's Parking Spaces (Unassigned) (see Section 11.6): 69

1.11Landlord's Brokers (If none, so state): Asset Management Group; Burnham Real
Estate Services

Tenant's Broker (If none, so state): Phase 3 Properties, Inc.

1.12Tenant Improvement Allowance: $300,000 (the "Allowance"), in accordance with
the Construction Addendum to Standard Industrial Net Lease attached hereto and
made a part hereof.

--------------------------------------------------------------------------------



1.13Exhibits: The following Exhibits and Addendum are attached to and made a
part of this Lease:


                Exhibit "A" — Description of Premises         Exhibit "B" —
Rules and Regulations         Exhibit "C" — Sign Criteria         Exhibit "D" —
List of Hazardous Materials Used by Tenant (Section 14.2)         Exhibit "E" —
List of Modular Work Stations, Equipment And Furniture         Addendum —
Construction Addendum to Standard Industrial Net Lease

2.     LEASE OF PREMISES.

        2.1    The Premises.    Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the premises (the "Premises") described in
Section 1.2, which Premises are indicated on the site/floor plan attached as
Exhibit "A". The Premises are part of the office or industrial center identified
in Section 1.2 (the "Center"). The approximate Rentable Square Footage
identified in Section 1.2 is a measurement of the leaseable floor area of the
Premises, as determined by Landlord and applied on a consistent basis throughout
the Center. As used herein, the term "Building" means the building of which the
Premises are a part; if the Premises encompasses the entire Building, then the
terms "Premises" and "Building" shall have the same meanings.

        2.2    Modular Furniture.    In connection with its use of the Premises,
Tenant shall have the right to use the modular work stations, equipment and
furniture currently located in the Premises (collectively, the "Modular
Furniture"). An inventory of the Modular Furniture is attached hereto as Exhibit
"E". Notwithstanding anything to the contrary contained here, all of the Modular
Furniture shall remain the Property of Landlord and shall be surrendered to
Landlord with the Premises upon expiration or earlier termination of this Lease
in the same condition as received, reasonable wear and tear excepted. Tenant
shall accept such Furniture in its "as-is" condition without any representation
or warranty by Landlord.

3.     LEASE TERM.

        3.1    Commencement.    The term of this Lease (the "Lease Term") shall
commence on the Commencement Date stated in Section 1.3 and shall continue for
the period stated in Section 1.4, unless sooner terminated pursuant to any
provision of this Lease.

        3.2    Delay In Commencement.    If Landlord cannot deliver possession
of the Premises to Tenant on the Commencement Date specified in Section 1.3 for
any reason, Landlord shall not be subject to any liability therefor. Such
nondelivery shall not affect the validity of this Lease nor the obligations of
Tenant hereunder. However: (a) Tenant shall not be obligated to pay rent until
possession of the Premises is delivered to Tenant, (b) if possession of the
Premises is not delivered to Tenant within thirty (30) days of the Commencement
Date, the last day of the Lease Term shall be extended by the total number of
days that possession is so delayed, plus the minimum number of additional days
necessary to make the Expiration Date the last day of a calendar month, and
(c) if Landlord has not delivered possession of the Premises within ninety
(90) days after the Commencement Date, Tenant may elect to terminate this Lease
by delivering written notice to Landlord within ten (10) days

2

--------------------------------------------------------------------------------




thereafter, in which event the parties shall be discharged from all further
obligations hereunder, provided that Landlord shall return to Tenant any
security deposit and prepaid rent paid by Tenant.

        3.3    Early Occupancy.    Tenant shall be entitled to immediate
occupancy of the Premises upon mutual execution of this Lease, prior to the
Commencement Date; provided however, such occupancy shall be subject to all
provisions of this Lease, other than the payment of Minimum Monthly Rent or
Additional Rent. Such early occupancy shall not advance the Expiration Date.
Tenant shall pay for any utilities actually consumed during such early occupancy
period.

        3.4    Option to Extend.    

        (a)   Tenant shall have the option (the "Option") to extend the term of
this Lease for one (1) additional period ("Option Term") of five (5) years upon
all of the terms and conditions of this Lease, other than the Minimum Monthly
Rent, which shall be determined as described below. The Option must be
exercised, if at all, by Tenant giving Landlord written notice of the exercise
thereof no more than twelve (12) and no less than eight (8) months prior to the
expiration of this Lease Term (as extended by any previously duly exercised
Option). Any failure of Tenant to give due notice of its exercise of the Option
within the required time shall constitute an irrevocable election on the part of
Tenant not to exercise the Option, and this Lease shall expire at the end of the
Term. Tenant shall have no other right to extend this Lease Term beyond the
Option Term described herein. Notwithstanding anything set forth herein to the
contrary, if on the date of giving the notice, there exists any Event of Default
on the part of Tenant under this Lease, this Section shall be void. Tenant's
notice shall be ineffective, the Option Term shall not commence and this Lease
shall expire as scheduled. In addition, any due exercise of the Option hereunder
shall be voidable by Landlord if, at the time of such exercise, there existed
any condition of default on the part of Tenant that Tenant thereafter fails to
cure within any applicable notice and/or cure period.

        (b)   The Minimum Monthly Rent during the Option Term initially shall be
the "Fair Market Rental Value" of the Premises, as defined below, as of the
first day of the Option Term; provided, however, that in no event shall the
Minimum Monthly Rent for any portion of the Option Term be less than the Minimum
Monthly Rent in effect for the last month of the Term immediately preceding the
commencement of the Option Term, regardless of any determination of a Fair
Market Rental Value pursuant to the other provisions of this Section that would
result in a lower Minimum Monthly Rent.

        (c)   Upon exercise of the Option, Landlord and Tenant shall, in good
faith, attempt to reach a mutually acceptable Fair Market Rental Value of the
Premises and consequent Minimum Monthly Rent for the Option Term. If Landlord
and Tenant cannot agree upon the Fair Market Rental Value within thirty
(30) days of Tenant's exercise of the Option, then, each party shall make a
separate determination of the Fair Market Rental Value within five (5) business
days thereafter and, concurrently exchange such determinations and such
determinations shall be submitted to arbitration as set forth below, Within ten
(10) days thereafter, Landlord and Tenant shall each select and notify the other
of the name of an "Evaluator," who, for purposes of this Section, shall be an
independent and impartial real estate professional (such as a licensed real
estate agent) having more than ten years' experience in the leasing of space
comparable to the Premises. The determination of the Evaluators shall be limited
solely to the issue of whether Landlord's or Tenant's submitted Fair Market
Rental Value is the closest to the actual Fair Market Rental Value, as
determined by the Evaluators, taking into account the requirements of this
Section 3.4 (i.e., the arbitrators may only select Landlord's or Tenant's
determination and shall not be entitled to make a compromise determination). In
the event the Evaluators cannot agree on the actual Fair Market Rental Value,
each Evaluator shall promptly proceed to select a third Evaluator, who shall
have the aforesaid qualifications of an Evaluator. The three Evaluators shall
determine the Fair Market Rental Value of the Premises and shall deliver to both
Landlord and Tenant a copy of such

3

--------------------------------------------------------------------------------






determination within thirty (30) days after the appointment of the third
Evaluator. The parties agree that the Evaluators' determination as aforesaid
shall be considered as the Fair Market Rental Value of the Premises and shall be
conclusive and binding upon Landlord and Tenant. If the original two Evaluators
shall fail to agree upon the selection of a third Evaluator, the same shall be
designated by the president of the San Diego Board of Realtors, or any successor
organization thereto. Landlord and Tenant shall each pay any fees of their own
Evaluator and shall share equally the fees of the third Evaluator, if As used
herein, the term "Fair Market Rental Value" shall mean the then-prevailing
rental for space comparable to the Premises in the Sorrento Valley area of the
City of San Diego that a willing, comparable Tenant would pay to a willing
Landlord, neither of whom is compelled to rent, at arms length on all of the
terms and conditions of the Lease (other than the Minimum Monthly Rent, which is
to be determined pursuant to this Section). The determination of Fair Market
Rental Value shall also include any appropriate adjustments over the term of the
Option Term in the Minimum Monthly Rent based on the cost of living, fixed rate,
or otherwise.

        (d)   No brokerage commissions or fees shall be payable by Landlord in
connection with any extension of the Lease Term pursuant to the Option contained
in this Section.

        3.5    Right of First Offer on Remainder of Building.    Provided that,
at the time Tenant is entitled to any benefit under this Section, there exists
no Event of Default on the part of Tenant under this Lease nor any condition
that with the giving of notice or the passage of time or both would constitute
an Event of Default on the part of Tenant under this Lease, Landlord agrees that
it will offer to lease any unleased portion of the Building adjacent to the
Premises (the "Additional Space") to Tenant prior to offering the Additional
Space to any other person. Such offer shall be in writing and shall specify all
of the economic terms upon which Landlord is willing to Lease the Additional
Space to Tenant. Tenant shall have ten (10) days after receipt of such offer to
accept or reject the same. Tenant's failure to accept the same in writing
unconditionally and without change within such 10-day period shall constitute a
rejection of such offer. The rental rate and term of occupancy applicable to the
Additional Space shall be as determined by Landlord in its sole discretion. If
Landlord's offer is rejected or deemed rejected, then Landlord shall be free to
let the Additional Space to any person, on terms and conditions determined by
Landlord (which shall not be more economically advantageous than those offered
to Tenant unless Landlord re-offers such more economically advantageous terms to
Tenant). If Landlord has not received a proposal from a potential tenant that
leads to the consummation of a lease for the Additional Space within six
(6) months of the date Tenant rejects or is deemed to have rejected Landlord's
offer, then Landlord shall not let the Additional Space without re-offering the
same to Tenant pursuant to the terms of this Section. No brokerage commissions
or fees shall be payable by Landlord in connection with any such expansion. This
Section shall not apply (i) to any use or leasing of the Additional Space by
Landlord or any affiliate of Landlord, (ii) to the renewal or modification of
the lease of any then-existing tenant, or (iii) the exercise of any option to
extend the term of any lease or the exercise of or any other right held by any
other tenant of the Center as of the date of this Lease.

4.     RENT.

        4.1    Minimum Monthly Rent.    

        (a)    Minimum Monthly Rent.    Tenant shall pay minimum monthly rent
("Minimum Monthly Rent") in the initial amount stated in Section 1.5. The
Minimum Monthly Rent shall be increased as set forth in Section 1.5 and/or
elsewhere in this Lease. Tenant shall pay the Minimum Monthly Rent on or before
the first day of each calendar month, in advance, at the office of Landlord or
at such other place designated by Landlord, without deduction, offset or prior
demand. If the Commencement Date is not the first day of a calendar month, the
rent for the partial month at the beginning of the Lease Term shall be prorated
on a per diem basis and shall be due on the

4

--------------------------------------------------------------------------------



first day of such partial month. Upon execution of this Lease, and before the
Commencement Date, Tenant shall pay to Landlord the aggregate of the first
month's Minimum Monthly Rent, the first month's Monthly Impound Payment (see
Section 4.4), and the Security Deposit (see Article 5).

        (b)    Abated Rent.    One-half of the Minimum Monthly Rent for the Last
Month of the First Lease Year and the Last Month of the second Lease Year shall
be abated, provided Tenant is not in default under any of the terms of this
Lease. During such rental concession periods (i.e., the months during which the
Minimum Month Rent is partially abated), Tenant shall pay its full share of
Additional Rent and other charges hereunder.

        (c)    Conditional Abatement.    The abated rental described in
subsection (b) above, together with the cost of any unamortized tenant
improvements made to the Premises pursuant to this Lease are collectively
referred to herein as the "rent concession." The rent concession is granted to
Tenant on the condition that Tenant complete the term of the Lease, and perform
all of its obligations throughout the entire term of the Lease, including timely
payment of all rent and other charges due hereunder. The full amount of the rent
concession (or so much thereof as Tenant may have received the benefit at the
time) shall become immediately due and payable upon the occurrence of any Event
of Default on the part of Tenant which results in a termination of this Lease.
In addition to all other remedies of Landlord, Landlord shall have the right to
include the full amount of the rent concession (or so much thereof as Tenant may
have received the benefit at that time) in its demand in any Three-Day Notice to
Pay Rent or Quit that Landlord may give Tenant hereunder.

        4.2    Lease Year.    As used in this Lease, the term "Lease Year" means
(i) the first period of twelve (12) full calendar months following the
Commencement Date (including, if the Commencement Date is not the first day of a
calendar month, the period between the Commencement Date and the next first day
of the month), (ii) each period of twelve (12) full calendar months thereafter,
and (iii) any remaining period at the end of the Lease Term of less than twelve
(12) full calendar months.

        4.3    Additional Rent.    All charges payable by Tenant for Operating
Costs (Article 6), Maintenance and Repairs (Article 7), Real Property Taxes
(Article 8), Insurance Costs (Article 9), and Utilities (Article 10) are
hereinafter referred to herein as "Additional Rent." All Minimum Monthly Rent,
Additional Rent, and all other charges and monetary amounts due Landlord from
Tenant under this Lease or otherwise shall constitute "rent." Unless this Lease
provides otherwise, all Additional Rent shall be paid by Tenant, without
limitation or offset, within thirty (30) days after Tenant's receipt of a
statement from Landlord. If any Minimum Monthly Rent is abated or waived
pursuant to another specific term of this Lease or in any separate agreement, it
is understood that such abatement or waiver shall apply only to the Minimum
Monthly Rent, and Tenant shall be obligated to pay all Additional Rent and other
charges (including the applicable impounds thereof) during such periods of
abatement or waiver of Minimum Monthly Rent.

        4.4    Impounds.    Landlord shall have the right, but not the
obligation, to collect and impound, in advance, any or all components of
Additional Rent based upon Landlord's reasonable estimate of Tenant's future
liability for such amounts under this Lease. Landlord shall initially establish
the monthly amount of such impound ("Monthly Impound Payments"), based upon its
estimate of one-twelfth of Tenant's annual liability therefor. Landlord shall
have the right at any time to adjust the amount of the Monthly Impound Payment
upon notice to Tenant. The Monthly Impound Payment shall be due and payable on
the first day of each month throughout the Lease Term. Any failure to pay the
Monthly Impound Payment when due shall be considered a failure to pay rent when
due under Section 21(a) and other relevant provisions of this Lease, and shall
entitle Landlord to exercise any or all of its remedies available in the same
manner as for the failure to pay rent. Upon the occurrence of any Event of
Default by Tenant hereunder, Landlord shall have the right to apply all
unapplied

5

--------------------------------------------------------------------------------




amounts of Monthly Impound Payments to Tenant's default. Within ninety (90) days
after the end of each calendar year, Landlord shall deliver to Tenant an
accounting of Tenant's actual Share of Additional Rent and the estimated amounts
previously paid by Tenant. Any overpayment by Tenant shall be credited against
next Monthly Impound Payments due hereunder, or, if the Term has expired, shall
be remitted to Tenant. Tenant shall pay the amount of any underpayment within
thirty (30) days after receipt of the accounting. Tenant acknowledges that the
Monthly Impound Payments are estimates only and not a representation of the
amount of Tenant's ultimate liability for Additional Rent.

        4.5    Payment by EFT or ACH.    At Landlord's election, and upon at
least thirty (30) days' notice to Tenant, Landlord may require that all payments
of Minimum Monthly Rent, Additional Rent and other amounts due hereunder be made
in immediately available funds or by wire transfer by electronic fund transfer
through the Automated Clearing House network or any similar system designated by
Landlord ("ACH"). Such payments shall be initiated by Tenant or Landlord, at
Landlord's election, to an account designated from time to time by Landlord at
an ACH member bank for settlement not later than 12:00 o'clock noon, San Diego,
California time, on the dates such sums or payments are respectively due. Any
payment received after such time shall be deemed to have been made after the due
date.

5.    SECURITY DEPOSIT.    Upon execution of this Lease, Tenant shall deposit
with Landlord the amount specified in Section 1.6 (the "Security Deposit"), to
be held by Landlord, without liability for interest, as security for Tenant's
performance of its obligations under this Lease. Landlord shall not be required
to keep the Security Deposit separate from its other accounts. Landlord may
apply all or a part of the Security Deposit to any unpaid rent (including unpaid
Additional Rent or Monthly Impound Payments) or other monetary payments due from
Tenant after expiration of all applicable notice and cure periods or to cure any
other default of Tenant hereunder and to compensate Landlord for all damage and
expense sustained as a result of such default. If all or any portion of the
Security Deposit is so applied, Tenant shall deposit cash sufficient to restore
the Security Deposit to its original amount within fifteen (15) days after
receipt of Landlord's written demand. If Tenant is not then in default upon the
termination of this Lease, the Security Deposit or any balance thereof shall be
returned to Tenant within thirty (30) days of the later of the expiration or
earlier termination of this Lease or the vacation of the Premises by Tenant. At
Landlord's request, Tenant shall accompany Landlord or Landlord's representative
on a "walk-through" of the Premises prior to Landlord's return of the Security
Deposit.

6.     OPERATING COSTS.

        6.1    Payment of Operating Costs by Tenant.    Tenant shall pay its
Share of Operating Costs to Landlord on a monthly or other periodic basis
selected by Landlord. Tenant shall pay the amount of such Share to Landlord, to
the extent such obligation exceeds any amount thereof impounded under
Section 4.4, within thirty (30) days after receipt of a statement from Landlord.

        6.2    Tenant's Share.    Tenant's "Share" is the percentage or
proportion of the various components of Additional Rent and certain other
charges for which Tenant is responsible under this Lease. Tenant's Share for
each such component shall be Tenant's Pro Rata Share as stated in Section 1.7,
unless Landlord determines that another percentage or proportion would be
equitable based on factors such as Tenant's use of such in excess of its Pro
Rata Share, such component of Additional Rent applies to some but not all of the
Center, or factors set forth elsewhere in this Lease. Tenant's Pro Rata Share
represents the approximate current ratio of the Rentable Square Footage of the
Premises (identified in Section 1.2) to the total Rentable Square Footage of the
Center, as determined by Landlord from time to time. Changes in Rentable Square
Footage shall be effective on the first day of the first calendar month
following the change.

6

--------------------------------------------------------------------------------




        6.3    Operating Costs.    "Operating Costs" includes all costs of
operating, managing, repairing and maintaining the Common Facilities, including
without limitation: gardening and landscaping; the cost of public liability,
property damage and other insurance applicable to the Common Facilities,
including any deductibles thereunder; Real Property Taxes applicable to the
Common Facilities; utilities; line painting and parking lot repairs; roof
repairs; lighting; trash and refuse removal; supplies; equipment; exterior
painting; capital improvements (including without limitation the costs of roof,
parking lot and underground utilities replacements) (subject to phrase
(xv) below); reasonable reserves for repairs and replacements; the costs of
altering, improving, renovating, upgrading or retrofitting any portion of the
Common Facilities to comply with all laws, regulations and governmental
requirements applicable to the Center (including without limitation those
related to disabled persons, hazardous materials, lighting upgrades, sprinkler
and energy-saving retrofits); security service; property management costs and
administrative fees; bookkeeping services; labor; and the cost of personnel to
implement such services and to direct parking. In lieu of including the entire
amount of any such expense in Operating Costs in any one period, Landlord, at
its election, may spread the inclusion of, or may amortize, any such expenses,
or a reasonable reserve for anticipated expenses, in Operating Costs over such
multiple periods as Landlord shall determine. Notwithstanding the foregoing,
Operating Costs shall not include: (i) any ground lease rental; (ii) capital
expenditures required by Landlord's failure to comply with laws prior to the
Commencement Date; (iii) costs incurred by Landlord with respect to goods and
services (including utilities sold and supplied to tenants of the Center) to the
extent that Landlord is entitled to full reimbursement for such costs from
others; (iv) costs incurred by Landlord for the repair of damage to the Center
to the extent that Landlord is reimbursed by insurance proceeds; (v) costs,
including permit, license and inspection costs, incurred with respect to the
installation of tenant improvements made for other tenants in the Center or
incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space for other tenants of the Center; (vi) depreciation and
amortization (except as described herein); (vii) leasing commissions, attorneys'
fees, and other costs and expenses incurred in connection with negotiations or
disputes with other present or prospective tenants of the Center;
(viii) expenses in connection with services or other benefits for which another
tenant of the Center is charged directly in full; (ix) costs incurred by
Landlord due to the violation by Landlord or any other tenant of the terms and
conditions of any lease of space in the Center or any violation by Landlord of
the terms of any ground lease or mortgage affecting the Center; (x) overhead and
profit increments paid to Landlord or to subsidiaries or affiliates of Landlord
for services in the Center to the extent the same exceeds the costs of such
services rendered by unaffiliated third parties on a competitive basis;
(xi) interest, points and fees on debt or amortization on any mortgage or
mortgages encumbering the Building; (xii) Landlord's general corporate overhead
and general administrative expenses; (xiii) advertising and promotional
expenditures; (xiv) electric power costs for which any other tenant directly
contracts with the local public service company; (xv) the cost of any capital
item of expense the cost of which exceeds $10,000, provided, however that
Landlord may include in Operating Costs the amortized cost of such item spread
over its useful life (no greater that the minimum number of years allowed
pursuant to the United States Revenue Code) over the Lease Term, starting in the
calendar year or other accounting period in which the such cost is incurred; and
(xvi) management fees in excess of t four percent (4%) of the then-effective
Minimum Monthly Rent.

        6.4    Common Facilities.    "Common Facilities" means all areas,
facilities, utilities, equipment and services provided by Landlord for the
common use or benefit of the occupants of the Center and their employees,
agents, customers and other invitees, including without limitation, if the same
exist: building lobbies, common corridors and hallways, restrooms, pedestrian
walkways, driveways and access roads, access facilities for disabled persons
(including elevators), truck serviceways, loading docks, garages, driveways,
parking lots, landscaped areas, stairways, elevators, retaining walls, all areas
required to be maintained under the conditions of governmental approvals for the
Center, and other generally understood public or common areas. Landlord reserves
the right to relocate, alter, improve, or adjust the size and location of any
Common Facilities from time to time without liability to Tenant.

7

--------------------------------------------------------------------------------




        6.5    Tenant's Limited Audit Rights.    Provided that no Event of
Default then exists on the part of Tenant, Tenant shall have the right to
perform, or to have its authorized representatives or accountants perform, at
Tenant's sole cost an audit of Landlord's books and records that reflect
Additional Rent to verify Landlord's calculation of Additional Rent for the
prior calendar year or other relevant accounting period. Landlord shall maintain
its books and records with respect to such accounting period for a period of at
least one (1) year following the date it gives its annual statement or
reconciliation of Additional Rent for such period. Such audit shall not be
conducted by any person or firm whose fees are based, directly or indirectly, in
whole or in part, upon a percentage of recovery or other contingency fee
calculation. A complete copy of Tenant's auditor's report and the determinations
set forth therein ("Tenant's Auditor's Report") shall be delivered to Landlord
within fifteen (15) days of receipt by Tenant. Any such audit shall be
commenced, if at all, (i) within six (6) months after the receipt of the annual
statement or reconciliation of Additional Rent from Landlord, (ii) during
Landlord's normal business hours, (iii) at the place where Landlord maintains
its records (or such other place as Landlord shall choose to deliver the
appropriate records), and (iv) only after Landlord has received fifteen
(15) days' prior written notice. Tenant shall reimburse Landlord for any costs
incurred by Landlord as a result of complying with the requests of Tenant's
auditor. All information obtained by Tenant or Tenant's auditors as a result of
any audit shall be treated as confidential except in any litigation or
proceeding between Landlord and Tenant. Tenant's Auditor's Report shall be
binding on Tenant. Tenant's Auditor's Report shall be binding on Landlord only
if Landlord agrees with such audit; if Landlord disagrees with such audit,
Landlord shall notify Tenant of such disagreement, and the matter shall
thereafter be submitted to binding arbitration under Section 24.2. If Tenant's
Auditor's Report reflects that Tenant paid less Additional Rent than was due for
the audited calendar year, Tenant shall within twenty (20) days after receipt of
such report pay to Landlord the amount of such underpayment. If Tenant's
Auditor's Report is binding on Landlord and reflects that Tenant paid excess
Additional Rent for the audited calendar year, Landlord shall allow Tenant a
credit against the next accruing installment of Additional Rent in the amount of
such overpayment (or if such credit will not be fully utilized within six
months, Landlord shall refund to Tenant the amount of the adjustment that would
not be so utilized). No subtenant shall have any right to conduct an audit and
no assignee shall conduct an audit for any period during which such assignee was
not in possession of the Premises. Notwithstanding the foregoing, no such audit
shall be conducted if any other tenant has conducted an audit with respect to
the time period Tenant intends to audit and Landlord furnishes to Tenant a copy
of the results of such audit. Notwithstanding the foregoing, if Tenant's audit
reveals that Landlord's calculation of Additional Rent for the prior calendar
year exceeds, by more than five percent (5%), the actual calculation of such
Additional Rent for such year or other relevant accounting period, Landlord
shall pay the cost of such audit.

7.     MAINTENANCE AND REPAIRS.

        7.1    Tenant's Obligations.    Except as provided in Section 7.2,
Tenant, at its sole cost, shall keep the Premises in good order, condition and
repair during the Lease Term, including without limitation: all nonstructural,
interior and exterior areas; all heating, ventilation and air conditioning
systems and equipment within the Premises or exclusively serving the Premises;
all glass, glazing, windows, window moldings, partitions, doors and door
hardware; all interior painting; all fixtures and appurtenances in the Premises
or exclusively serving the Premises including electrical, lighting and plumbing
fixtures; and all other portions of the Premises seen or unseen. If any portion
or element of the Premises, or the other systems or equipment for which Tenant
is responsible hereunder cannot be fully repaired, Tenant shall promptly replace
the same at its sole cost and expense regardless of whether the benefit of such
replacement extends beyond the Lease Term. It is the intention of Landlord and
Tenant that Tenant shall maintain the Premises, at all times during the Lease
Term, in an attractive, first-class and fully operative condition, at Tenant's
expense. If any heating and air conditioning system or equipment exclusively
serves the Premises, Tenant shall additionally obtain and keep in force a
preventive

8

--------------------------------------------------------------------------------



maintenance contract providing for the regular (at least quarterly) inspection
and maintenance of the heating and air conditioning system (including leaks
around ducts, pipes, vents, and other parts of the air conditioning) by a
reputable licensed heating and air conditioning contractor acceptable to
Landlord. Prior to April 1 of each calendar year, Tenant shall deliver Landlord
written confirmation from such contractor verifying that such a contract has
been entered into and that the required service will be provided.
Notwithstanding the foregoing, Landlord shall have the right, upon written
notice to Tenant, to undertake the responsibility for preventive maintenance and
repair of the heating and air conditioning system, at Tenant's sole cost and
expense should Tenant fail to do so.

        7.2    Landlord's Obligations.    Landlord shall repair, replace and
maintain the Common Facilities, the roof, the foundations and structural
portions of the Premises and the Building. Tenant shall pay (a) its Share of the
costs of such maintenance, (b) the full amount of any maintenance and repairs
necessitated by any act, omission, conduct or activity of, or breach of this
lease by, Tenant or any of Tenant's officers, agents, customers or invitees
other than normal wear and tear (plus fifteen percent (15%) of the cost thereof
to reimburse Landlord for overhead), provided that Landlord shall have first
notified Tenant of the need for the maintenance and repair and provided Tenant
with a reasonable time to remedy the same; and (c) any maintenance and repairs
necessitated by breaking and entering of the Premises. Tenant shall pay its
Share of such maintenance and repair costs incurred by Landlord, to the extent
such obligation exceeds any amount thereof impounded under Section 4.4, within
thirty (30) days after receipt of a statement from Landlord. There shall be no
abatement of rent, and no liability of Landlord, by reason of any injury to or
interference with Tenant's business arising from the making of any repairs,
alterations, or improvements to any portion of the Premises or the Center,
except to the extent arising from Landlord's gross negligence or willful
misconduct. Except as provided in Article 16 (Damage and Destruction) and
Article 17 (Condemnation), Landlord shall have absolutely no other
responsibility to repair, maintain or replace any portion of the Premises at any
time. Tenant waives the right to make repairs at Landlord's expense under
California Civil Code Section 1942, or under any other law, statute or ordinance
now or hereafter in effect. Landlord's obligations under this Section are not
intended to alter or modify in any way the provisions of Article 12.

        7.3    Performance By Landlord.    If Tenant refuses or neglects to
perform its maintenance obligations hereunder to the reasonable satisfaction of
Landlord, Landlord shall have the right (but not the obligation), upon ten
(10) business days' prior notice to Tenant, to enter the Premises and perform
such repairs and maintenance on behalf of Tenant. In addition, Landlord shall
have the right (but not the obligation), to shorten the notice period described
in the preceding sentence to fewer than ten (10) business days, or to no notice
at all, if reasonable and necessary to prevent material damage or injury to
persons or property, including entry to correct or remove any dangerous or
hazardous condition, to repair the heating, ventilation, air conditioning or
plumbing systems, to correct, repair or bring into legal compliance any fire or
other life safety systems of the Premises, and to repair or replace any broken
glass or glazing. Landlord shall not be liable to Tenant for any loss or damage
to Tenant's merchandise, fixtures, or other property or to Tenant's business in
connection with Landlord's performance hereunder, and Tenant shall pay
Landlord's costs plus fifteen percent (15%) of such amount for overhead within
thirty (30) days of presentation of a statement therefor.

8.     REAL PROPERTY TAXES.

        8.1    Payment of Real Property Taxes by Tenant.    Tenant shall pay all
Real Property Taxes applicable to the Premises during the Lease Term. If the
Premises are not separately assessed, Tenant shall pay its Share thereof as
equitably determined by Landlord based upon the Rentable Square Footage of the
Premises compared to the total Rentable Square Footage covered by the tax bill,
the respective valuations assigned in the assessor's worksheet, and/or or other
relevant factors. Tenant shall pay its Share of Real Property Taxes to Landlord,
to the extent such obligation exceeds any amount

9

--------------------------------------------------------------------------------



thereof impounded under Section 4.4, within thirty (30) days after receipt of a
statement from Landlord.

        8.2    Real Property Taxes Defined.    "Real Property Taxes" means all
taxes, assessments, levies, fees and other governmental charges levied on or
attributable to the Premises or any part thereof, including without limitation:
(a) real property taxes and assessments levied with respect to all or a portion
of the Premises, (b) assessments, charges and fees charged by governmental
agencies or districts for services or facilities provided to the Premises,
(c) transfer, transaction, rental, gross receipts, license or similar taxes or
charges measured by rent received by Landlord, excluding any federal or state
income, franchise, estate or inheritance taxes of Landlord, (d) taxes based upon
a reassessment of the Premises due to a transfer or change of ownership, and
(e) any assessment, charge or fee that is a substitute in whole or in part for
any tax now or previously included within the definition of Real Property Taxes.
If Landlord elects to contest an assessment of any Real Property Taxes, Landlord
shall have the right to recover its actual costs of such contest (including
attorneys' fees and costs) as part of Real Property Taxes, but only to the
extent such contest has resulted in a reduction of Real Property Taxes. Tenant
shall not be entitled to the benefit of any reduction, refund, rebate or credit
accruing or payable to Landlord prior to the commencement of or after the
expiration or other termination of the Lease Term.

        8.3    Personal Property Taxes.    Tenant shall pay prior to delinquency
all taxes charged against trade fixtures, furnishings, equipment or any other
personal property belonging to Tenant. Tenant shall attempt to have such
personal property taxed separately from the Premises. If any such taxes on
Tenant's personal property are levied against Landlord or the Premises, or if
the assessed value of the Premises is increased by inclusion of a value placed
upon such personal property of Tenant, then: (a) Landlord, after written notice
to Tenant, shall have the right to pay the taxes levied against Landlord, or the
taxes based upon such increased valuation, but under protest if so requested by
Tenant in writing, and (b) Tenant shall pay to Landlord the taxes levied against
Landlord, or the taxes resulting from such increased valuation, within fifteen
(15) days after Tenant's receipt of a written statement from Landlord.

9.     INSURANCE.

        9.1    Landlord's Insurance.    During the Lease Term, Landlord shall
maintain insurance covering loss or damage to the Premises (excluding Tenant's
Alterations, fixtures, equipment and personal property), insuring against any or
all risks of physical loss (and including, at Landlord's option, flood and
earthquake coverage), with the scope and amounts of such coverage as determined
by Landlord. Said insurance shall provide for payment of loss thereunder to
Landlord or to the holder of a first mortgage or deed of trust on the Premises.
Landlord may also maintain during the Lease Term, as part of its casualty
insurance, a policy of rental income insurance covering a period of one
(1) year, with loss payable to Landlord. Landlord may also maintain (but shall
not be required to maintain) liability and other insurance (including
environmental insurance) as Landlord may, at its sole option, elect to maintain.

        9.2    Tenant's Insurance.    

        (a)   Tenant shall carry, at Tenant's sole expense, insurance against
any or all risks of physical loss in an amount adequate to cover the cost of
replacement of all of Tenant's Alterations, trade fixtures, equipment and
personal property. Tenant acknowledges that Landlord's insurance is not intended
to cover Tenant's Alterations, trade fixtures, equipment, and personal property.
At Landlord's request, Tenant shall carry boiler and machinery broad form
insurance in such reasonable amount as Landlord may require based upon Tenant's
use of the Premises. If the Premises contains any plate glass, Tenant shall
carry plate-glass insurance covering all plate glass on the Premises at full
replacement cost. Any policy proceeds shall be used by Tenant for the

10

--------------------------------------------------------------------------------



repair or replacement of the property damaged or destroyed unless this Lease
shall cease and terminate under the provisions of Article 16, in which case any
insurance proceeds covering any of Tenant's Alterations, and fixtures, that
Tenant is required to leave in the Premises at the expiration or earlier
termination of the Lease Term under Article 20 shall be paid to Landlord. At
Landlord's sole election, if Tenant fails to carry any or all of the insurance
required of it under this Section, Landlord may obtain at Tenant's expense any
or all of the insurance described in this Section that Tenant fails to obtain.

        (b)   Tenant shall carry, at Tenant's sole expense, comprehensive or
commercial general liability insurance, fully covering any and all claims
arising from personal injury, death, and/or property damage occurring in or
about the Premises or the Center. Such liability insurance shall include without
limitation bodily injury (including wrongful death), property damage,
advertising injury, personal injury and contractual liability coverages
(including Tenant's indemnification obligations under Article 13), independent
contractors, owned, nonowned, and hired vehicle liability and, if alcoholic
beverages are served, sold, consumed or obtained in the Premises, liquor-law
liability. The initial limit of such insurance shall be at least $2,000,000
combined single liability limit. Such liability insurance limit shall be subject
to periodic increase, at Landlord's election, based upon inflation, increased
liability awards, lender requirements, the recommendations of Landlord's
professional insurance advisors, and other relevant factors. Tenant shall also,
at its sole cost and expense, obtain worker's compensation coverage in an amount
adequate to comply with law, and employer's liability coverage with a limit of
not less than $2,000,000. If Tenant's use of the Premises involves any use,
generation, manufacturing, storage or disposal of any Hazardous Materials, or if
any of Tenant's activities increases any risk of any liability to Tenant or
Landlord under Hazardous Materials Laws, Tenant shall carry such environmental
insurance as may be required by Landlord or Landlord's lender. Tenant shall, at
Tenant's sole expense, maintain such other liability insurance as Tenant deems
necessary to protect Tenant.

        (c)   Each policy of insurance required to be carried by Tenant
hereunder shall (i) name Landlord, Landlord's lender and Landlord's property
manager (if any) as additional insureds, (ii) contain cross-liability and
contractual liability provisions, (iii) provide that no cancellation or
reduction in coverage shall be effective until thirty (30) days after written
notice to Landlord and Landlord's lender, (iv) be issued by an insurer licensed
in California and reasonably approved by Landlord, (v) include without
limitation coverage for acts of terrorism, and (vi) be primary and
noncontributory to any insurance carried by Landlord, regardless of the absence
of negligence or other fault of Tenant for alleged injury, death and/or property
damage. The deductible or self-insured retention on any insurance required to be
carried by Tenant hereunder shall not exceed, without the prior written consent
of Landlord, Five Thousand Dollars ($5,000) per occurrence. Tenant shall be
responsible for the payment of the full amount of any deductible or self-insured
retention on its insurance. No insurance carried or required to be carried by
Tenant, nor the amount or limits thereof, shall limit Tenant's liability nor
relieve Tenant of any obligation under this Lease.

        (d)   Each policy of insurance required to be carried by Tenant
hereunder shall be obtained by Tenant and maintained in full force and effect
during throughout the Lease Term and any other period of Tenant's actual or
constructive possession of the Premises. Prior to the Commencement Date or any
earlier taking of possession of any part of the Premises, Tenant shall deliver a
certificate evidencing all such insurance to Landlord, together with additional
insured endorsements in favor of Landlord's lender. Tenant shall deliver a
renewal or binder of each required policy, together with all required insured
endorsements, at least thirty (30) days prior to expiration thereof. Tenant
shall permit Landlord at all reasonable times to inspect the policies of
insurance and required endorsements, and to deliver copies thereof to Landlord
within ten (10) days after Landlord's request therefor. Tenant shall be in
material breach of this Lease if Tenant fails to obtain the insurance required
under this Section, or if Tenant obtains insurance with terms, conditions and/or
exclusions that are inconsistent with the requirements and terms of this Lease.

11

--------------------------------------------------------------------------------



        9.3    Payment of Insurance Costs.    Tenant shall pay directly all
premiums for its liability insurance required under Section 9.2 and for all
other insurance Tenant elects to carry. Tenant shall pay the insurance premiums,
or, where applicable, its Share thereof, for the insurance policies carried by
Landlord described in this Article ("Insurance Costs"). If the Lease Term
expires before the expiration of any such insurance policy, Tenant's liability
for premiums shall be prorated on an annual basis. Tenant shall pay its Share of
Insurance Costs to Landlord, to the extent such obligation exceeds any amount
thereof impounded under Section 4.4, within fifteen (15) days after receipt of a
statement from Landlord. If any insurance policy maintained by Landlord covers
property other than the Center (under a so-called "blanket" policy or
otherwise), Landlord shall reasonably apportion the premium therefor among the
properties so covered. In addition, Landlord may include in Insurance Costs any
deductible amount under Landlord's insurance policies, provided that if such
deductible is payable in connection with a capital repair or capital replacement
to the Premises, Landlord shall only include in Insurance Costs the amortized
cost of such repair or replacement spread over its useful life (no greater that
the minimum number of years allowed pursuant to the United States Revenue Code)
over the Lease Term, starting in the calendar year or other accounting period in
which the such repair or replacement is made. Tenant's Share of any such
deductible shall be equitably determined by Landlord based upon, among other
factors, the Rentable Square Footage of the Premises affected compared to the
Rentable Square Footage of all other affected areas in the Center, and the
Replacement Costs applicable to the damage to the Premises compared to that
applicable to all other affected areas.

        9.4    Waiver of Subrogation.    Each party waives all rights of
recovery against the other party and its officers, directors, shareholders,
partners, members, principals, employees, agents, representatives, and other
related entities and individuals, and their respective successors and assigns,
for any claims for loss, damage or injury to person or property caused by or
arising from any liability, loss, damage or injury caused by fire or other
casualty for which property insurance is carried or required to be carried
pursuant to this Lease. Each party shall cause each insurance policy obtained by
it to provide that the insurer waives all rights of recovery by way of
subrogation against the other party in connection with any damage covered by
such policy. If Landlord has contracted with a third party for the management of
the Center, the waiver of subrogation by Tenant herein shall also run in favor
of such third party.

        9.5    Tenant's Use Not to Increase Premium.    Tenant shall not keep,
use, manufacture, assemble, sell or offer for sale in or upon the Premises any
article that may be prohibited by, or that might invalidate, in whole or in
part, the coverage afforded by, a standard form of fire or all risk insurance
policy, provided that Landlord acknowledges and agrees that Tenant may use
hazardous materials in the Premises in accordance with Article 14 of this Lease.
Tenant shall pay the entire amount of any increase in premiums that may be
charged during the Lease Term for the insurance that may be maintained by
Landlord on the Premises or the Center resulting from the type of materials or
products stored, manufactured, assembled or sold by Tenant in the Premises,
whether or not Landlord has consented to the same. In determining whether
increased premiums are the result of Tenant's use of the Premises, a schedule
issued by the entity making the insurance rate on the Premises showing the
various components of such rate shall be conclusive evidence of the items and
charges that make up the fire insurance rate on the Premises.

10.    UTILITIES.    Tenant shall pay the cost of alt water, gas, heat, light,
power, sewer, telephone, refuse disposal, and all other utilities and services
supplied to the Premises. Tenant shall make payments for all separately metered
utilities, when due, directly to the appropriate supplier. Landlord shall have
the right to require Tenant to install, at Tenant's sole expense, separate
meters (or other submeter, device or monitor for the measurement of utility
usage) for any utility for which a separate meter is not installed as of the
Commencement Date. If any utilities or services are not separately metered or
monitored with respect to the Premises, Tenant shall pay its Share thereof to
Landlord, to the extent such obligation exceeds any amount thereof impounded
under Section 4,4, within thirty (30) days after receipt of a statement from
Landlord. If at any time during the Lease Term, electrical

12

--------------------------------------------------------------------------------




power or any other utility is available to the Premises from multiple sources,
Landlord shall have the right at any time and from time to time to contract for
service from any company or companies providing electrical, telecommunication,
or other utility service to the Building. Tenant shall cooperate with Landlord
and all providers of electrical, telecommunication, or other utility service
and, as reasonably necessary, allow Landlord and such providers reasonable
access to the Premises and to the electric lines, feeders, risers, wiring and
any other machinery or equipment within the Premises. Landlord shall in no way
be liable or responsible for any loss, damage or expense that Tenant may sustain
or incur by reason of any change, failure, interruption, interference or defect
in the supply or character of the electricity or other utilities supplied to the
Premises. Landlord makes no representation or warranty as the suitability of the
utility service for Tenant's requirements, and no such change, failure, defect,
unavailability or unsuitability shall constitute any actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of rent, or relieve Tenant of any of its obligations under the Lease. Landlord
shall not be liable in damages or otherwise for any failure or interruption of
any utility service, and no such failure or interruption shall entitle Tenant to
terminate this Lease or abate the rent due hereunder.

11.   USE.

        11.1    Permitted Use.    The Premises shall be used and occupied only
for the permitted uses specified in Section 1.8, and shall not be used or
occupied for any other purposes without the prior written consent of Landlord.
Should Tenant desire to change its use, Tenant shall request Landlord's consent
to such change in writing, and shall provide in writing such reasonably detailed
information about the proposed new use as may be requested by Landlord. Landlord
shall not unreasonably withhold its consent to any requested change of use, and
shall have the right to impose reasonable restrictions on such new use. Factors
that Landlord may take into account in granting or withholding its consent shall
include, without limitation: (i) whether the proposed use is compatible with the
character and tenant mix of the Center, (ii) whether the proposed use poses any
increased risk to Landlord or any other occupant of the Center, (iii) whether
any proposed Alterations to accommodate such proposed use might decrease the
rental or sale value of the Premises or the Center, and (iv) whether Tenant has
the requisite expertise and financial ability to successfully operate in the
Premises with the proposed new use.

        11.2    Compliance with Legal Requirements.    Subject to Landlord's
obligations set forth in Section 25.8 below, Tenant shall at all times and at
its sole expense comply with all federal, state, local and other laws,
ordinances, rules, regulations, orders, requirements, and recorded covenants and
restrictions applicable to the Premises and its use of the Center whether now in
force or hereafter in effect (including without limitation those related to
disabled persons, access, hazardous materials, lighting upgrades, energy saving,
and sprinkler and seismic retrofits, and those required because of Tenant's
occupancy or the conduct of Tenant's business) (collectively, "Legal
Requirements"). Tenant shall not do or permit anything to be done in or about
the Premises in conflict with any Legal Requirement. Without limiting the
generality of the foregoing, Tenant shall at its sole cost take all actions,
make all alterations, install all additional facilities, and perform all work
required to cause the Premises (under the control of Tenant) to comply with all
Legal Requirements.

        11.3    Waste, Quiet Conduct.    Tenant shall not use or permit the use
of the Premises in any manner that tends to create waste or a nuisance, that
will cause objectionable noise or odors, or that may disturb the quiet enjoyment
of any other tenant in the Center.

        11.4    Rules and Regulations.    Tenant shall comply with the Rules and
Regulations for the Center attached as Exhibit "B", as the same may be amended
by Landlord from time to time, upon notice to Tenant.

13

--------------------------------------------------------------------------------




        11.5    Signs.    Tenant shall have the right to monument, building and
lobby signage. Any such signage shall be installed at Tenant's sole expense in
strict conformance with Landlord's sign criteria attached hereto as Exhibit "C".
Tenant shall maintain all approved signs and other items described herein in
good condition and repair at all times. All signs must be fabricated by a
contractor selected by Landlord. Prior to construction of any such sign, a
detailed drawing of the proposed sign shall be prepared by Landlord's
contractor, at the sole expense of Tenant, and submitted to Landlord and Tenant
for written approval. No sign, placard, pennant, flag, awning, canopy, or
advertising matter of any kind shall be placed or maintained on any exterior
door, wall or window of the Premises or in any area outside the Premises, and no
decoration, lettering or advertising matter shall be placed or maintained on the
glass of any window or door, or that can be seen through the glass, of the
Premises without first obtaining Landlord's written approval. All signs and sign
cases shall be considered fixtures and improvements and shall become the
property of Landlord upon expiration or termination of this Lease. Tenant has no
rights to signage at the Center except as set forth in this Section. Landlord
shall have the right from time to time to revise the sign criteria. Within sixty
(60) days after Tenant's receipt of written notice of any new sign criteria,
Tenant shall, at Tenant's expense, remove all existing exterior signs and
replace the same with new signs conforming to the new sign criteria (provided,
however that this sentence shall not apply during the first five (5) Lease
Years).

        11.6    Parking.    Tenant shall have the nonexclusive right, in common
with others, to use the parking areas of the Center; provided, however, that
Tenant shall not use more than the number of parking spaces designated in
Section 1.10, or if no number of such spaces is so indicated, Tenant shall not
use more than its reasonable share of parking spaces, as Landlord shall
determine. Landlord reserves the right, without liability to Tenant, to modify
the parking areas, to designate the specific location of the parking for Tenant
and Tenant's customers and employees, and to adopt reasonable rules and
regulations for use of the parking areas.

        11.7    Entry by Landlord.    Tenant shall permit Landlord and
Landlord's agents to enter the Premises at all reasonable times for any of the
following purposes: (a) to inspect the Premises, (b) to supply any services or
to perform any maintenance obligations of Landlord, including the erection and
maintenance of such scaffolding, canopies, fences, and props as may be required,
(c) to make such improvements, replacements or additions to the Premises or the
Center as Landlord deems necessary or desirable, (d) to post notices of
nonresponsibility, (e) to place any usual or ordinary "for sale" signs, or
(f) within six (6) months prior to the expiration of this Lease, to place any
usual or ordinary "for lease" signs. No such entry shall result in any rebate of
rent or any liability to Tenant for any loss of occupation or quiet enjoyment of
the Premises. Landlord shall give reasonable notice to Tenant prior to any entry
except in an emergency or unless Tenant consents at the time of entry. If Tenant
is not personally present to open and permit an entry into the Premises (after
applicable prior notice to Tenant), at any time when for any reason an entry
therein shall be necessary or permissible, Landlord or Landlord's agents may
enter the same by a master key, or may forcibly enter the same without rendering
Landlord or such agents liable therefor, and without in any manner affecting the
obligations and covenants of this Lease. Nothing herein contained, however,
shall be deemed or construed to impose upon Landlord any obligation,
responsibility or liability whatsoever for the care, maintenance or repair of
the Premises or any part thereof, except as otherwise specifically provided
herein.

        11.8    Roof Penetrations and Equipment.    

        (a)   Tenant shall have the right, at its sole cost and expense and
subject to Landlord's reasonable approval and any approvals required by the City
of San Diego, to place telecommunications equipment, satellite dish(es) and
antenna(e) together with all wiring or other connections therefor (collectively,
the "Roof Items"), on the roof of the Building in a location reasonably
designated by Landlord. If any such installation interferes with the operations
or installations of any other tenant or of Landlord installed prior to the
installation of Tenant's

14

--------------------------------------------------------------------------------



equipment, Tenant shall, at its sole cost and expense, at Landlord's request
relocate or modify its installation to eliminate any such interference.

        (b)   Landlord shall, at Tenant's cost, cooperate with Tenant in the
procurement of necessary permits or zoning variances for the Roof Items and
execute all documents required to obtain necessary permits or zoning variances.

        (c)   Tenant shall follow any reasonable recommendations of Landlord's
roofing contractor with respect to the installation of the Roof Items. Following
the installation of the Roof Items, Landlord's roofing contractor shall inspect
the same and Tenant shall conduct such repairs, maintenance or other
installations as may be recommended by Landlord's roofing contractor related to
such installation. All such repairs as well as the costs of Landlord's roofing
contractor in conducting such inspections, shall be borne by Tenant.

        (d)   In the event Landlord contemplates roof repair or requires access
that requires temporary removal or relocation of the Roof Items, or which may
result in an interruption in Tenant's telecommunication services, Landlord
shall, if practicable, notify Tenant at least thirty (30) days prior to such
contemplated work in order to allow Tenant to make other arrangements for such
services. The cost or removal and re-installation of any Roof Items affected
thereby shall be borne by Tenant. Tenant shall not be required to relocate any
of its Roof Items to accommodate the needs of any other tenant or occupant of
the Building.

        (e)   Tenant or its agents or representatives shall be permitted use of
and access to the roof for the purposes stated herein. Tenant shall give
Landlord at least ten (10) days prior notice of its intention to install any
additional Roof Items and shall afford Landlord a reasonable opportunity to have
its representative present during such installation.

        (f)    Upon termination of the Lease, Tenant shall disconnect and remove
such Roof Items, and fully repair and restore the roof to the same condition
than prior to installation of the Roof Items, normal wear and tear excepted.
Tenant's obligations with respect to the Roof Items are identical to Tenant's
obligations with respect to the Premises pursuant to the Lease, including
without limitation maintenance, insurance and indemnification. Provided,
however, that at the sole discretion of Landlord, Tenant may leave some or all
of its Roof Items in place after the expiration or earlier termination of the
Lease.

        (g)   The Roof Items may be used solely by Tenant in connection with
Tenant's own business. Tenant acknowledges and agrees that the rooftop access
for antenna(e) and communications devices is a valuable asset of Landlord's, and
Landlord's ability to rent such rooftop access to other companies providing
telecommunications services would be severely curtailed or impaired should
Tenant offer the same rooftop access to persons or entities providing the same
or similar services to others. Accordingly, the Roof Items shall not be in any
way used, leased or made available to anyone other than Tenant, whether for free
or at a charge, except (i) in connection with Tenant's business conducted in the
Premises, (ii) in the instance of other companies transmitting information in
common with information being transmitted as part of Tenant's own business.

        (h)   All Roof Items shall be placed a sufficient distance from the
front of the Center parapet such that no Roof Items are visible from pedestrians
or vehicles on any public street.

12.   ACCEPTANCE OF PREMISES; NONLIABILITY OF LANDLORD; DISCLAIMER.

        12.1    Acceptance of Premises.    By taking possession hereunder,
Tenant acknowledges that it has examined the Premises and accepts the condition
thereof, subject to the provisions of Section 25.8 below. Tenant acknowledges
and agrees that, subject to the provisions of Section 25.8 below, Landlord has
no obligation to improve the Premises other than as set forth specifically in
this Lease, if at all. In

15

--------------------------------------------------------------------------------



particular, Tenant acknowledges that any additional improvements or alterations
needed to accommodate Tenant's intended use shall be made solely at Tenant's
sole cost and expense, and strictly in accordance with the requirements of this
Lease (including the requirement to obtain Landlord's consent thereto), unless
such improvements and alterations are specifically required of Landlord.
Landlord shall have no responsibility to do any work required under any building
codes or other governmental requirements not in effect or applicable at the time
the Premises were constructed, including without limitation any requirements
related to sprinkler retrofitting, seismic structural requirements,
accommodation of disabled persons, or hazardous materials. Notwithstanding
anything to the contrary contained herein, Landlord hereby represents that it
shall deliver the Premises and the Center to Tenant, in good condition and
repair with all building systems in good working order. Landlord shall be under
no obligation to provide utility, telephone or other service or access beyond
that which exists at the Premises as of the date of this Lease, unless Landlord
specifically agrees in writing to provide the same. If it is anticipated that
Tenant will be doing any Alterations or installations prior to taking occupancy,
any delays encountered by Tenant in accomplishing such work or obtaining any
required permits therefor shall not delay the Commencement Date or the date that
Tenant becomes liable to pay rent, or the date that Landlord may effectively
deliver possession of the Premises to Tenant. By taking possession hereunder,
Tenant acknowledges that it accepts the square footage of the Premises as
delivered and as stated in this Lease. No discovery or alleged discovery after
such acceptance of any variance in such square footage as set forth in this
Lease (or in any proposal, advertisement or other description thereof) shall be
grounds for any adjustment in any component of the rent payable hereunder.

        12.2    Landlord's Exemption From Liability.    Landlord shall not be
liable for injury to Tenant's business or loss of income therefrom, or for
personal injury or property damage that may be sustained by Tenant or any
subtenant of Tenant, or their respective employees, invitees, customers, agents
or contractors or any other person in or about the Premises, caused by or
resulting from fire, flood, earthquake or other natural disaster, or from steam,
electricity, gas, water or rain, that may leak or flow from or into any part of
the Premises, or from the breakage, leakage, obstruction or other defects of
pipes, sprinklers, wires, appliances, plumbing, air-conditioning, lighting
fixtures or computer equipment or software, whether such damage or injury
results from conditions arising upon the Premises or upon other portions of the
Building, or from other sources, and regardless of whether the cause of such
damage or injury or the means of repairing the same is inaccessible to Tenant.
Landlord shall not be liable for any damages to property or for personal injury
or loss of life arising from any use, act or failure to act of any third parties
(including other occupants of the Center) occurring in, or about the Premises or
in or about the Center (including without limitation the criminal acts of any
third parties). Landlord shall not be liable for any latent defect in the
Premises or in the Building. All property of Tenant kept or stored on the
Premises shall be so kept or stored at the risk of Tenant only, and Tenant shall
indemnify, protect, hold harmless and defend Landlord and Landlord's officers,
directors, shareholders, partners, members, principals, employees, agents,
representatives, and other related entities and individuals, and their
respective successors and assigns, from and against any claims arising out of
damage to the same, including subrogation claims by Tenant's insurance carriers.
Provided, however, that the indemnifications and waivers of Tenant set forth in
this Section shall not apply to damage and liability caused (i) by the gross
negligence or willful misconduct of Landlord, and (ii) through no fault of
Tenant, its assignees or subtenants, or their respective agents, contractors,
employees, customers, invitees or licensees.

        12.3    No Warranties or Representations.    

        (a)   Neither Landlord nor Landlord's agents make any warranty or
representation with respect to the suitability or fitness of the space for the
conduct of Tenant's business, or for any other purpose.

16

--------------------------------------------------------------------------------



        (b)   Neither Landlord nor Landlord's agents make any warranty or
representation with respect to any other tenants or users that may or may not
construct improvements, occupy space or conduct business within the Center, and
Tenant hereby acknowledges and agrees that it is not relying on any warranty or
representation relating thereto in entering into this Lease.

        (c)   Landlord specifically disavows any oral representations made by or
on behalf of its employees, agents and independent contractors, and Tenant
hereby acknowledges and agrees that it is not relying and has not relied on any
oral representations in entering into this Lease.

        (d)   Landlord has not made any promises or representations, expressed
or implied, that it will renew, extend or modify this Lease in favor of Tenant
or any permitted transferee of Tenant, except as may be specifically set forth
herein or in a written instrument signed by both parties amending this Lease.

        (e)   Notwithstanding that the rent payable to Landlord hereunder may at
times include the cost of guard service or other security measures, it is
specifically understood that Landlord does not represent, guarantee or assume
responsibility that Tenant will be secure from any damage, injury or loss of
life because of such guard service. Landlord shall have no obligation to hire,
maintain or provide such services, which may be withdrawn or changed at any time
with or without notice to Tenant or any other person and without liability to
Landlord. To induce Landlord to provide such service if Landlord elects in its
sole discretion to do so, Tenant agrees that (i) Landlord shall not be liable
for any damage, injury or loss of life related to the provision or nonprovision
of such service, and (ii) Landlord shall have no responsibility to protect
Tenant, or its employees or agents, from the acts of any third parties
(including other occupants of the Center) occurring in or about the Premises or
in or about the Center (including without limitation the criminal acts of any
third parties), whether or not the same could have been prevented by any such
guard service or other security measures.

        12.4    Keys.    Tenant shall re-key the Premises at its sole cost upon
taking possession thereof. Tenant hereby acknowledges that various persons have
had access to the keys to the Premises as keyed prior to Tenant's possession,
and that Landlord disclaims all liability and responsibility for any
unauthorized distribution or possession of such prior keys.

13.   INDEMNIFICATION.

        Tenant shall indemnify, protect, hold harmless and defend Landlord and
Landlord's officers, directors, shareholders, partners, members, principals,
employees, agents, representatives, and other related entities and individuals,
and their respective successors and assigns (collectively, "Landlord's Related
Entities"), from and against any and all claims, actions, damages, liability,
costs, and expenses, including attorneys' fees and costs, arising from personal
injury, death, and/or property damage and arising from: (a) Tenant's use or
occupation of the Premises or any work or activity done or permitted by Tenant
in or about the Premises (including without limitation any storage or display of
materials or merchandise, or other activity by Tenant in the Common Facilities),
(b) any activity, condition or occurrence in the Premises or other area under
the control of Tenant, (c) any breach or failure to perform any obligation
imposed on Tenant under this Lease, (d) any breach or failure by Tenant to cause
the Premises (and any and all other areas of the Center that Tenant is required
to maintain pursuant to the terms of this Lease) to comply with all Legal
Requirements related to disabled persons or access, or (e) any other act or
omission of Tenant or its assignees or subtenants or their respective agents,
contractors, employees, customers, invitees or licensees. Tenant's obligation to
indemnify, protect, hold harmless and defend shall include, but not be limited
to, claims based on duties, obligations, or liabilities imposed on Landlord or
Landlord's Related Entities by statute, ordinance, regulation, or other law,
such as claims based on theories of peculiar risk and nondelegable duty, and to
any and all other claims based on the negligent act or omission of Landlord or
Landlord's Related Entities. The parties intend that this provision be
interpreted as the broadest Type I indemnity

17

--------------------------------------------------------------------------------




provision as defined in McDonald & Kruse, Inc. v. San Jose Steel Co., 29 Cal.
App. 3rd 413 (1972), and as allowed by law between a landlord and a tenant. Upon
notice from Landlord, Tenant shall, at Tenant's sole expense and by counsel
satisfactory to Landlord, defend any action or proceeding brought against
Landlord or Landlord's Related Entities by reason of any such claim. If Landlord
or any of Landlord's Related Entities is made a party to any litigation
commenced by or against Tenant, then Tenant shall indemnify, protect, hold
harmless and defend Landlord and Landlord's Related Entities from and against
any and all claims, actions, damages, liability, costs, expenses and attorneys'
fees and costs incurred or paid in connection with such litigation. Tenant, as a
material part of the consideration to Landlord hereunder, assumes all risk of,
and waives all claims against Landlord for, personal injury or property damage
in, upon or about the Premises, from any cause whatsoever. Provided, however,
that the indemnifications and waivers of Tenant set forth in this Section shall
not apply to damage and liability caused (i) by the gross negligence or willful
misconduct of Landlord, and (ii) through no fault of Tenant, its assignees or
subtenants, or their respective agents, contractors, employees, customers,
invitees or licensees.

14.   HAZARDOUS MATERIALS.

        14.1    Definitions.    "Hazardous Materials Laws" means any and all
federal, state or local laws, ordinances, rules, decrees, orders, regulations or
court decisions relating to hazardous substances, hazardous materials, hazardous
waste, toxic substances, environmental conditions on, under or about the
Premises, or soil and ground water conditions, including, but not limited to,
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, as amended, 42 U.S.C. § 9601, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq,, the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801, et seq., the California Hazardous Waste Control Act, Cal.
Health and Safety Code § 25100, et seq., the Carpenter-Presley-Tanner Hazardous
Substances Account Act, Cal. Health and Safety Code § 25300, et seq., the Safe
Drinking Water and Toxic Enforcement Act, Cal. Health and Safety Code § 25249.5,
et seq., the Porter-Cologne Water Quality Control Act, Cal. Water Code § 13000,
et seq., any amendments to the foregoing, and any similar federal, state or
local laws, ordinances, rules, decrees, orders or regulations. "Hazardous
Materials" means any chemical, compound, material, substance or other matter
that: (a) is defined as a hazardous substance, hazardous material, hazardous
waste or toxic substance under any Hazardous Materials Law, (b) is controlled or
governed by any Hazardous Materials Law or gives rise to any reporting, notice
or publication requirements hereunder, or gives rise to any liability,
responsibility or duty on the part of Tenant or Landlord with respect to any
third person hereunder; or (c) is flammable or explosive material, oil,
asbestos, urea formaldehyde, radioactive material, nuclear medicine material,
drug, vaccine, bacteria, virus, mold, hazardous waste, toxic substance, or
related injurious or potentially injurious material (by itself or in combination
with other materials).

        14.2    Use of Hazardous Materials.    Tenant shall not allow any
Hazardous Material to be used, generated, manufactured, released, stored or
disposed of on, under or about, or transported from, the Premises, unless:
(a) such use is specifically disclosed to and approved by Landlord in writing
prior to such use, and (b) such use is conducted in compliance with the
provisions of this Article. Attached hereto as Exhibit "D" is a list of
Hazardous Materials Tenant intends to use in the Premises, the use of which
Landlord hereby approves subject to the other terms and conditions of this
Lease. Landlord agrees not to unreasonably withhold, delay or condition any
consent to any request by Tenant for consent to use additional Hazardous
Materials so long as such additional Hazardous Materials are necessary for
Tenant to conduct the business described in Section 1.8, and Landlord shall not
unreasonably withdraw such consent to such materials. In all other cases,
Landlord's consent may be withheld in Landlord's sole discretion and, if
granted, may be revoked at any time. Landlord may approve such use subject to
reasonable conditions to protect the Premises and Landlord's interests. Landlord
may withhold approval if Landlord determines that such proposed use involves a
material risk of a release or discharge of Hazardous Materials or a violation of
any Hazardous Materials Laws or

18

--------------------------------------------------------------------------------




that Tenant has not provided reasonably sufficient assurances of its ability to
remedy such a violation and fulfill its obligations under this Article.
Notwithstanding the foregoing, Landlord hereby consents to Tenant's use, storage
or disposal of products containing small quantities of Hazardous Materials that
are of a type customarily found in offices and households (such as aerosol cans
containing insecticides, toner for copies, paints, paint remover and the like)
provided that Tenant shall handle, use, store and dispose of such Hazardous
Materials in a safe and lawful manner and shall not allow such Hazardous
Materials to contaminate the Premises.

        14.3    Compliance With Laws; Handling Hazardous Materials.    Tenant
shall strictly comply with, and shall maintain the Premises in compliance with,
all Hazardous Materials Laws. Tenant shall obtain, maintain in effect and comply
with the conditions of all permits, licenses and other governmental approvals
required for Tenant's operations on the Premises under any Hazardous Materials
Laws, including, but not limited to, the discharge of appropriately treated
Hazardous Materials into or through any sanitary sewer serving the Premises. At
Landlord's request, Tenant shall deliver copies of, or allow Landlord to
inspect, all such permits, licenses and approvals. All Hazardous Materials
removed from the Premises shall be removed and transported by duly licensed
haulers to duly licensed disposal facilities, in compliance with all Hazardous
Materials Laws. Tenant shall perform any monitoring, testing, investigation,
clean-up, removal, detoxification, preparation of closure or other required
plans and any other remedial work required by any governmental agency or lender,
or recommended by Landlord's environmental consultants, as a result of any
release or discharge or threatened release or discharge of Hazardous Materials
affecting the Premises or the Center or any violation or threatened violation of
Hazardous Materials Laws by Tenant or any assignee or subtenant of Tenant or
their respective agents, contractors, employees, licensees or invitees
(collectively, "Remedial Work"). Landlord shall have the right to intervene in
any governmental action or proceeding involving any Remedial Work, and to
approve performance of the work, in order to protect Landlord's interests.
Tenant shall not enter into any settlement agreement, consent decree or other
compromise with respect to any claims relating to Hazardous Materials without
notifying Landlord and providing ample opportunity for Landlord to intervene.
Tenant shall additionally comply with the recommendations of Landlord's and
Tenant's insurers based upon National Fire Protection Association standards or
other applicable guidelines regarding the management and handling of Hazardous
Materials. If any present or future law imposes any requirement of reporting,
survey, investigation or other compliance upon Landlord, Tenant, or the
Premises, and if such requirement is precipitated by a transaction to which
Tenant is a party, including without limitation any Transfer (as defined in
Section 18.1) of this Lease by Tenant, then Tenant shall fully comply with and
pay all costs of compliance with such requirement, including Landlord's
attorneys' fees and costs.

        14.4    Notice; Reporting; Health and Safety Code
Section 25359.7.    Tenant shall notify Landlord, in writing, within three
(3) days after any of the following: (a) Tenant has knowledge, or has reasonable
cause to believe, that any Hazardous Material has been released, discharged or
is located on, under or about the Premises in violation of law or this Lease,
whether or not the release or discharge is in quantities that would otherwise be
reportable to a public agency, (b) Tenant receives any order of a governmental
agency requiring any Remedial Work pursuant to any Hazardous Materials Laws,
(c) Tenant receives any warning, notice of inspection, notice of violation or
alleged violation or Tenant receives notice or knowledge of any proceeding,
investigation or enforcement action, pursuant to any Hazardous Materials Laws;
or (d) Tenant receives notice or knowledge of any claims made or threatened by
any third party against Tenant or the Premises relating to any loss or injury
resulting from Hazardous Materials. If the potential risk of any of the
foregoing events is material, Tenant shall deliver immediate verbal notice to
Landlord, in addition to written notice as set forth above. Tenant shall deliver
to Landlord copies of all test results, reports and business or management plans
required to be filed with any governmental agency pursuant to any Hazardous
Materials Laws. Landlord hereby notifies Tenant, and Tenant hereby acknowledges
that, prior to the leasing of the Premises pursuant to this Lease, Tenant has
been notified, pursuant to California Health and Safety Code Section 25359.7

19

--------------------------------------------------------------------------------




(or any successor statue), that Landlord knows, or has reasonable cause to
believe, that certain hazardous substances (as such term is used in such
Section 25359.7) may have come to be located in, on or beneath the Premises.
Tenant acknowledges that the Premises were previously used under California
Health and Human Services Agency, License No. 6288-37, issued by the California
Health and Human Services Agency, Radiologic Health Branch. Tenant acknowledges
that it has reviewed Amendment No. 12 to such license (terminating the same),
together with the "Certificate of Disposition" with attachments dated April 20,
2004, referred to in such Amendment No. 12.

        14.5    Indemnity.    Tenant shall indemnify, protect, hold harmless and
defend Landlord and Landlord's officers, directors, shareholders, partners,
members, principals, employees, agents, representatives, and other related
entities and individuals, and their respective successors and assigns, from and
against any and all liabilities, claims, suits, judgments, actions,
investigations, proceedings, costs and expenses (including attorneys' fees and
costs) arising out of or in connection with any breach of any provisions of this
Article by Tenant or directly or indirectly arising out of the use, generation,
storage, release, disposal or transportation of Hazardous Materials by Tenant,
or any assignee or subtenant of Tenant, or their respective agents, contractors,
employees, licensees, or invitees, on, under or about the Premises during the
Lease Term or any other period of Tenant's actual or constructive occupancy of
the Premises, including, but not limited to, all foreseeable and unforeseeable
consequential damages and the cost of any Remedial Work. Any defense of Landlord
pursuant to this Section shall be by counsel acceptable to Landlord. Neither the
consent by Landlord to the use, generation, storage, release, disposal or
transportation of Hazardous Materials nor the strict compliance with all
Hazardous Materials Laws shall excuse Tenant from Tenant's indemnification
obligations pursuant to this Article. The foregoing indemnity shall be in
addition to and not a limitation of the indemnification provisions of Article 13
of this Lease. Tenant's obligations pursuant to this Article shall survive the
termination or expiration of this Lease.

        14.6    Entry and Inspection; Cure.    Landlord and its agents,
employees and contractors, shall have the right (but not the obligation) to
enter the Premises, upon ten (10) business days' prior notice to Tenant, to
inspect the Premises and Tenant's compliance with the terms and conditions of
this Article, or to conduct investigations and tests. Landlord shall have the
right (but not the obligation), to shorten the notice period described in the
preceding sentence to fewer than ten (10) business days, or to no notice at all,
if reasonable and necessary, in the event of an emergency, or if Landlord has
reasonable cause to believe that violations of this Article have occurred, or if
Tenant consents at the time of entry. Landlord shall have the right (but not the
obligation) to remedy any violation by Tenant of the provisions of this Article
pursuant to Section 22.3 of this Lease or to perform any Remedial Work, provided
that Landlord shall first notify Tenant of the need for Remedial Work and
provide Tenant with a reasonable opportunity to perform such Remedial Work prior
to Landlord exercising its rights in accordance with the foregoing. Tenant shall
pay, upon demand, all costs incurred by Landlord in investigating any such
violations or potential violations or performing Remedial Work, plus interest
thereon at the rate specified in this Lease from the date of demand until the
date paid by Tenant.

        14.7    Termination; Expiration.    Upon termination or expiration of
this Lease, Tenant shall, at Tenant's cost, remove any equipment, improvements
or storage facilities utilized in connection with any Hazardous Materials and
shall clean up, detoxify, repair and otherwise restore the Premises to either
(i) a condition free of hazardous materials, or (ii) a condition that (A) under
applicable Hazardous Materials laws, is sufficient to obtain relevant clearance,
no action or other approvals and permits from applicable government agencies,
and (B) is such that the Premises is re-leaseable to the general public without
further remediation. In no event shall Tenant be liable for any Hazardous
Materials in the Premises or the Center not caused by Tenant or any assignee or
subtenant of Tenant or their respective agents, contractors, employees,
licensees or invitees.

        14.8    Exit Assessment.    No later than ten (10) days after the
expiration or earlier termination of this Lease, Tenant shall cause to be
performed, at its sole expense, an environmental assessment (the

20

--------------------------------------------------------------------------------




"Exit Assessment") of the Premises. Landlord agrees to allow Tenant access to
the Premises for such purpose. The Exit Assessment must be performed by a
qualified environmental consultant acceptable to Landlord, and shall include
without limitation the following, as applicable to the Premises and Tenant's
activities: (a) inspection of all floors, walls, ceiling tiles, benches, cabinet
interiors, sinks, the roof and other surfaces for signs of contamination and/or
deterioration related to Hazardous Materials, (b) inspection of any and all
ducts, hoods and exhaust systems for signs of contamination, deterioration
and/or leakage related or potentially related to Hazardous Materials,
(c) inspection of all readily accessible drain lines and other discharge piping
for signs of deterioration, loss of integrity and leakage, (d) Tenant interviews
and review of appropriate Tenant records to determine the uses to which Tenant
has put the Premises that involve or may have involved Hazardous Materials, and
to determine if any known discharges to the Premises or ground or soils from
Tenant's activities have occurred, (e) documentation in detail of all
observations, including dated photographs, (f) if applicable a certification
that all areas inspected are clean and free of any Hazardous Materials and that
the investigation conducted by the consultant does indicate that any release of
any Hazardous Materials has occurred in the Premises or the Center as a result
of Tenant's activities, (g) if applicable, a detailed description of Hazardous
Materials remaining in the Premises and of any contamination, deterioration
and/or leakage observed, together with detailed recommendations for the removal,
repair or abatement of the same, and (h) if applicable, a detailed description
of evidence of possible or past releases of Hazardous Materials, together with
detailed recommendations for the prevention of the same in the future. Landlord
shall have the right to require additional evaluations or work in connection
with the Exit Assessment based upon Tenant's use of the Premises, any actual or
suspected Hazardous Materials issues, or other reasonable factors. The original
of the Exit Assessment shall be addressed to Landlord and shall be provided to
Landlord within twenty (20) days of the expiration or earlier termination of
this Lease. In addition to Tenant's obligations under Section 14.7, Tenant
agrees to fully implement and address all recommended actions contained in the
Exit Assessment, at its sole cost, within thirty (30) days of the date thereof,
to the extent such recommended actions are to remedy conditions caused by Tenant
or any assignee or subtenant of Tenant or their respective agents, contractors,
employees, licensees or invitees.

        14.9    Event of Default.    The release or discharge of any Hazardous
Material or the violation of any Hazardous Materials Law by Tenant or any
assignee or subtenant of Tenant shall be a material Event of Default by Tenant
under this Lease. In addition to or in lieu of the remedies available under this
Lease as a result of such Event of Default, Landlord shall have the right,
without terminating this Lease, to require Tenant to suspend its operations and
activities on the Premises until Landlord is satisfied that appropriate Remedial
Work has been or is being adequately performed; Landlord's election of this
remedy shall not constitute a waiver of Landlord's right thereafter to declare
an Event of Default and pursue any other available remedy.

15.   ALTERATIONS; LIENS.

        15.1    Alterations by Tenant.    Tenant shall not make any alterations,
additions or improvements ("Alterations") to the Premises without Landlord's
prior written consent, except for nonstructural Alterations that cost $25,000 or
less and are not visible from the exterior of the Premises. All Alterations
installed by Tenant shall be new or completely reconditioned. Landlord shall
have the right to reasonably approve the contractor, the method of payment of
the contractor, and the plans and specifications for all proposed Alterations.
Tenant shall obtain Landlord's consent to all proposed Alterations requiring
Landlord's consent prior to the commencement of any such Alterations. Tenant's
request for consent shall be accompanied by information identifying the
contractor and method of payment and two (2) copies of the proposed plans and
specifications. All Alterations of whatever kind and nature shall become at once
a part of the realty and shall be surrendered with the Premises upon expiration
or earlier termination of the Lease Term, unless Landlord requires Tenant to
remove the same as provided in Article 20. At the time Tenant requests
Landlord's consent to any Alteration,

21

--------------------------------------------------------------------------------



Tenant shall have the right to request that Landlord waive its right to remove
all or a portion of such requested Alterations under Article 20; provided,
however, that if Landlord does not waive the same, all of Landlord's rights
under Article 20 shall remain unaffected. If Tenant demolishes or removes any
then-existing tenant improvements or other portions of the Premises or the
Building (including without limitation any previously-installed Alterations),
Tenant shall promptly commence and diligently pursue to completion all
Alterations then underway; provided, however, that if Tenant fails to do so, at
the election of Landlord, Tenant shall restore the Premises and the Building to
its condition and state of improvement prior to such demolition or removal.
During the Lease Term, Tenant agrees to provide, at Tenant's expense, a policy
of insurance covering loss or damage to Alterations made by Tenant, in an amount
adequate to repair or replace the same, naming Landlord and Landlord's property
manager (if any) as additional insureds. Provided, however, Tenant may install
movable furniture, trade fixtures, machinery or equipment in conformance with
applicable governmental rules or ordinances and remove the same upon expiration
or earlier termination of this Lease as provided in Article 20.

        15.2    Permits and Governmental Requirements.    Tenant shall obtain,
at Tenant's sole cost and expense, all building permits and other permits of
every kind and nature required by any governmental agency having jurisdiction in
connection with the Alterations. Tenant shall indemnify, protect, hold harmless
and defend Landlord and Landlord's officers, directors, shareholders, partners,
members, principals, employees, agents, representatives, and other related
entities and individuals, and their respective successors and assigns, from and
against any and all claims, actions, damages, liability, costs, and expenses,
including attorneys' fees and costs, arising out of any failure by Tenant or
Tenant's contractor or agents to obtain all required permits, regardless of when
such failure is discovered. Subject to Landlord's representations and warranties
set forth in this Lease and except as set forth in the attached Construction
Addendum to Standard Industrial Net Lease (in particular, Section 25.8), Tenant
shall do any and all additional construction, alterations, improvements and
retrofittings required to be made to the Premises and/or the Center, as a result
of, or as may be triggered by, Tenant's Alterations. Landlord shall have the
right to do such construction itself subject to Tenant's approval of the cost
thereof; but in all instances Tenant shall pay all costs directly or indirectly
related to such work and shall indemnify, protect, hold harmless and defend
Landlord and Landlord's officers, directors, shareholders, partners, members,
principals, employees, agents, representatives, and other related entities and
individuals, and their respective successors and assigns, from and against any
and all claims, actions, damages, liability, costs, and expenses, including
attorneys' fees and costs, arising out of any such additionally required work.
An payment and indemnification obligations under this Section shall survive the
expiration or earlier termination of the Lease Term.

        15.3    Liens.    Tenant shall pay when due all claims for any work
performed, materials furnished or obligations incurred by or for Tenant, and
Tenant shall keep the Premises free from any liens arising with respect thereto.
If Tenant fails to cause any such lien to be released within fifteen (15) days
after imposition, by payment or posting of a proper bond, Landlord shall have
the right (but not the obligation) to cause such release by such means as
Landlord deems proper. Tenant shall pay Landlord upon demand for all costs
incurred by Landlord in connection therewith (including attorneys' fees and
costs), with interest at the rate specified in Section 22.4 from the date of
payment by Landlord to the date of payment by Tenant. Tenant will notify
Landlord in writing thirty (30) days prior to commencing any alterations,
additions, improvements or repairs in order to allow Landlord time to file a
notice of nonresponsibility.

        15.4    Remodel.    Landlord may in the future remodel, renovate or
refurbish ("remodel") all or any portion of the Center, outside of the Premises.
The remodeling will be done in accordance with design specifications prepared by
the project architect and reviewed and approved by Landlord. Copies of such
specifications will be made available to Tenant. Tenant shall not, through any
act or omission on the part of Tenant, in any way impede, delay or prevent the
completion of such remodeling in a timely manner, provided that remodeling shall
not unreasonably interfere with Tenant's use of the Premises and the parking
areas.

22

--------------------------------------------------------------------------------



16.   DAMAGE AND DESTRUCTION.

        16.1    Partial Damage.    If, during the Lease Term, the Premises are
damaged or destroyed, or if the Building is damaged or destroyed and such damage
or destruction affects Tenant's use of the Premises (collectively, "Premises
Damage"), Landlord shall perform the necessary repairs (other than to Tenant's
Alterations, trade fixtures, equipment, and personal property, the repair of
which Tenant shall be solely responsible), and this Lease shall continue in full
force and effect. Provided, however, that Landlord may, at its option, elect to
terminate this Lease if (i) Landlord's estimate is such that the required
repairs cannot reasonably be completed within one hundred eighty (180) days
after the date of the Premises Damage in accordance with applicable laws and
regulations, or (ii) the Replacement Cost (defined below) exceeds six
(6) months' Minimum Monthly Rent, or (iii) Landlord does not receive sufficient
insurance proceeds to pay the full Replacement Cost and the shortfall exceeds
one (1) month's Minimum Monthly Rent. Provided, further, however, that Tenant
may, at its option, elect to terminate this Lease if Landlord's estimate is such
that the required repairs cannot reasonably be completed within one hundred
eighty (180) days after the date of the Premises Damage in accordance with
applicable laws and regulations. As used herein, "Replacement Cost"shall mean
the cost to repair or rebuild the Premises, Building or Center (other than
Tenant's Alterations, equipment, trade fixtures, and personal property) at the
time of the damage or destruction to their condition existing immediately prior
thereto, including without limitation all costs of demolition, debris removal,
permits, fees and other governmental requirements, and upgrading the Premises,
Building or Center as required by law or other requirements, without deduction
for depreciation.

        16.2    Total Destruction.    Notwithstanding any other provisions of
this Lease, a total destruction (including any destruction required by any
authorized public authority) of either the Premises or the Building shall, at
the election of either Landlord or Tenant, terminate this Lease as of the date
of such destruction.

        16.3    Partial Destruction of Center or Building.    Notwithstanding
any other provision of this Lease, if fifty percent (50%) or more of the
rentable area of the Building or the Center is damaged or destroyed,
notwithstanding that the Premises may be unaffected, Landlord shall have the
right to terminate this Lease.

        16.4    Insurance Deductible.    If Landlord is required or elects to
repair any Premises Damage caused by an insured casualty as provided in
Section 16.1, Landlord may include in Insurance Costs any deductible amount
under Landlord's insurance policies, provided that if such deductible is payable
in connection with a capital repair or capital replacement to the Premises,
Landlord shall only include in Insurance Costs the amortized cost of such repair
or replacement spread over its useful life (no greater that the minimum number
of years allowed pursuant to the United States Revenue Code) over the Lease
Term, starting in the calendar year or other accounting period in which the such
repair or replacement is made.

        16.5    Damage Near End of Term.    If at any time during the last
twelve (12) months of the Lease Term there is Premises Damage for which
Replacement Cost exceeds one (1) month's Minimum Monthly Rent, Landlord may, at
its option, elect to terminate this Lease.

        16.6    Landlord's Termination Notice; Effective Date; Relocation.    If
Landlord elects to terminate this Lease under any applicable provision of this
Article 16, Landlord shall give notice of such election within forty-five
(45) days of the date of the damage or destruction. In the case of a total
destruction (Section 16.2) or Premises Damage that prevents Tenant from
occupying the Premises for its permitted use, the effective date of such
termination shall be the date of such Premises Damage; otherwise the effective
date of termination shall be a date selected by Landlord not earlier than thirty
(30) days from the date of Landlord's notice.

23

--------------------------------------------------------------------------------




        16.7    Rent Abatement.    If Landlord repairs the Premises or the
Building after a Premises Damage as described in this Article 16, Minimum
Monthly Rent and Additional Rent shall be equitably reduced from the date of the
Premises Damage until the repairs are completed, based upon the extent to which
such repairs interfere with the business carried on by Tenant in the Premises,
but only to the extent Landlord receives proceeds from the rental income
insurance described in Section 9.1. Landlord agrees to take reasonable steps to
make a claim for and collect any rental income insurance proceeds that might be
available.

        16.8    Tenant's Obligations.    Landlord shall not be required to
repair any injury or damage by fire or other cause, or to make any restoration
or replacement of, any of Alterations, equipment, trade fixtures, and personal
property owned, placed or installed in or about the Premises by or on behalf of
Tenant. Unless this Lease is terminated pursuant to this Article, Tenant shall
promptly repair, restore or replace the same in the event of any damage thereto.
If all or any portion of the Premises, Building or Center is damaged or
destroyed by reason of any act or omission of Tenant, except as provided in
Section 9.4 (Waiver of Subrogation), Tenant shall either make the necessary
repairs at Tenant's expense or pay to Landlord Replacement Cost, regardless of
whether this Lease is terminated. Nothing contained in this Article shall be
construed as a limitation on Tenant's liability for any damage or destruction if
such liability otherwise exists.

        16.9    Waiver of Inconsistent Statutes.    The parties' rights and
obligations in the event of damage or destruction shall be governed by the
provisions of this Lease; accordingly, Tenant waives the provisions of
California Civil Code Sections 1932(2) and 1933(4), and any other statute, code
or judicial decisions that grants a tenant a right to terminate a lease in the
event of damage or destruction of a leased premises.

17.   CONDEMNATION.

        17.1    Effect on Lease.    If all of the Premises, or so much thereof
that the remaining portion of the Premises is insufficient for Tenant to occupy
for its permitted use, is taken under the power of eminent domain or sold under
the threat of the exercise of such power (collectively "Condemnation"), this
Lease shall terminate as of the date title vests in the condemnor. In all other
cases, Landlord may terminate this Lease as of the date title vests in the
condemnor if (i) the Condemnation affects any material portion of the Premises
or the Building, (ii) Landlord receives insufficient funds from the condemnor to
complete the restoration of the Premises described in this Section, or (iii) if
the Condemnation affects such a substantial portion of the Center, the parking
areas or Common Facilities that it is no longer economically appropriate in
Landlord's business judgment to lease the Premises on the terms and conditions
of this Lease. Tenant may terminate this Lease in the event Tenant's use of the
Premises is permanently and materially impaired or reduced by more than 15%.
Notwithstanding the foregoing, Landlord may prevent a termination of this Lease
by exercising, within forty-five days of the Condemnation, any right to relocate
Tenant to new Premises in the Center provided in Section 24.24 of this Lease. If
this Lease remains in effect, (a) this Lease shall terminate as to the portion
(if any) of the Premises taken as of the date title vests in the condemnor,
(b) the Minimum Monthly Rent shall be equitably adjusted based upon the value of
the Premises remaining after the Condemnation compared to the value of the
Premises prior to Condemnation, (c) Tenant's Pro Rata Share shall be adjusted
based on any changes in the Rentable Square Footage of the Premises and/or the
Center, and (d) Landlord shall, within a reasonable period of time, undertake
such construction or restoration as may be reasonably necessary to place the
remaining Premises in a useable condition (provided that the cost of such
construction or restoration does not exceed the amount awarded to Landlord by
the condemnor for such purpose). Landlord shall not be responsible to restore or
replace any of Tenant's Alterations, fixtures, equipment or personal property,
except as provided in Section 24.24 if Landlord exercises its rights thereunder.

24

--------------------------------------------------------------------------------



        17.2    Condemnation Award.    All compensation awarded upon any partial
or total Condemnation shall be paid to Landlord, and Tenant shall have no claim
thereto. Tenant hereby irrevocably assigns and transfers to Landlord any right
to compensation or damages by reason of any such Condemnation; provided,
however, that Tenant shall have the right to claim and recover from the
condemning authority, but not from Landlord, such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right on account of
any damage to Tenant's business by reason of the Condemnation and on account of
any cost that Tenant may incur in removing Tenant's merchandise, furniture,
fixtures, leasehold improvements and equipment. If this Lease is terminated in
whole or in part in accordance with this Article, Tenant shall have no claim for
the value of any unexpired term of this Lease.

18.   ASSIGNMENT AND SUBLETTING.

        18.1    Landlord's Consent Required.    

        (a)   Tenant shall not voluntarily or involuntarily assign, sublease,
mortgage, encumber, or otherwise transfer all or any portion of the Premises or
its interest in this Lease (collectively, "Transfer") without Landlord's prior
written consent, which consent Landlord shall not unreasonably withhold or
delay. Landlord may withhold its consent until Tenant has complied with the
provisions of Sections 18.2 and 18.3. Any attempted Transfer without Landlord's
written consent shall be void and shall constitute a noncurable Event of Default
under this Lease. If Tenant is a corporation, any cumulative Transfer of more
than twenty percent (20%) of the voting stock of such corporation shall
constitute a Transfer requiring Landlord's consent hereunder; provided, however,
that this sentence shall not apply to any corporation whose stock is publicly
traded. If Tenant is a partnership, limited liability company, trust or other
entity, any cumulative Transfer of more than twenty percent (20%) of the
partnership, membership, beneficial or other ownership interests therein shall
constitute a Transfer requiring Landlord's consent hereunder. Tenant shall not
have the right to consummate a Transfer or to request Landlord's consent to any
Transfer if any Event of Default has occurred and is continuing or if Tenant or
any affiliate of Tenant is in default under any lease of any other real property
owned or managed (in whole or in part) by Landlord or any affiliate of Landlord.

        (b)   Notwithstanding anything to the contrary set forth herein, so long
as no Event of Default has occurred and is continuing, Tenant shall be entitled
to sublease the Premises without Landlord's consent, provided that (i) the space
subject to the sublease shall not exceed twenty-five percent (25%) of the
Rentable Square Footage of the Premises, (ii) Tenant shall provide at least
thirty (30) days advance written notice to Landlord of such sublease, which
notice shall include the name and contact information for the sublessee and a
copy of the document memorializing the sublease agreement between the parties,
and (iii) Tenant shall comply with the provisions of Sections 18.3 (other than
the $500.00 transfer fee), 18.4 and 18.5 and such Sections as shall continue to
apply notwithstanding such permitted sublease.

        18.2    Landlord's Election.    Tenant's request for consent to any
Transfer shall be accompanied by a written statement setting forth the details
of the proposed Transfer, including the name, business and financial condition
of the prospective Transferee, financial details of the proposed Transfer (e.g.,
the term and the rent and security deposit payable), and any other related
information that Landlord may reasonably require. Landlord shall have the right:
(a) to withhold consent to the Transfer, if reasonable, (b) to grant consent,
(c) if the Transfer is an assignment of the lease, or a sublease for
substantially the remaining term of the Lease, to terminate this Lease as to the
portion of the Premises affected by any such proposed Transfer, in which event
Landlord may enter into a lease directly with the proposed Transferee, or (d) to
consent on the condition that Landlord be paid fifty percent (50%) of all
subrent or other consideration to be paid to Tenant under the terms of the
Transfer (after deduction for all of Tenant's costs in negotiating such
Transfer, including leasing commissions, tenant improvements, and

25

--------------------------------------------------------------------------------



other out-of-pocket concessions) in excess of the total rent due hereunder
(including, if such Transfer is an assignment or if such Transfer is to occur
directly or indirectly in connection with the sale of any assets of Tenant,
fifty percent (50%) of the amount of the consideration attributable to the
Transfer, as reasonably determined by Landlord). Landlord may require any
permitted subtenant to make rental payments directly to Landlord, in the amount
of rent due hereunder. The grounds on which Landlord may reasonably withhold its
consent to any requested Transfer include, without limitation, that: (i) the
proposed Transferee's contemplated use of the Premises following the proposed
Transfer is not reasonably similar to the use of the Premises permitted
hereunder, (ii) in Landlord's reasonable business judgment, the proposed
Transferee lacks sufficient business reputation or experience to operate a
successful business of the type and quality permitted under this Lease, (iii) in
Landlord's reasonable business judgment, the proposed Transferee lacks
sufficient net worth, working capital, anticipated cash flow and other
indications of financial strength to meet all of its obligations under this
Lease, (iv) the proposed Transfer would breach any covenant of Landlord
respecting a radius restriction, location, use or exclusivity in any other
lease, financing agreement, or other agreement relating to the Center, and
(v) in Landlord's reasonable business judgment, the possibility of a release of
Hazardous Materials is materially increased as a result of the Transfer or if
Landlord does not receive sufficient assurances that the proposed Transferee has
the experience and financial ability to remedy a violation of Hazardous
Materials and to fulfill its obligations under Articles 13 and 14. In connection
with any such Transfer, Landlord shall have the right to require Tenant, at
Tenant's sole cost, to cause environmental testing meeting the requirements of
an Exit Assessment described in Section 14.8 to be performed. Landlord need only
respond to any request by Tenant hereunder within a reasonable time of not less
than ten (10) business days after receipt of all information and other
submission required in connection with such request.

        18.3    Costs; Transfer Fee.    Tenant shall pay all costs and expenses
in connection with any permitted Transfer, including any real estate brokerage
commissions due with respect to the Transfer. Tenant shall pay all attorneys'
fees and costs incurred by Landlord and a fee of $500 to reimburse Landlord for
costs and expenses incurred in connection with any request by Tenant for
Landlord's consent to a Transfer. Such fee shall be delivered to Landlord
concurrently with Tenant's request for consent, and shall be earned by Landlord
upon receipt, regardless of whether Landlord ultimately grants or denies
Tenant's request.

        18.4    Assumption; No Release of Tenant.    Any permitted assignee
shall assume in writing all obligations of Tenant under this Lease, utilizing a
form of assumption agreement approved by Landlord, and an executed copy of such
assumption agreement shall be delivered to Landlord within fifteen (15) days
after the effective date of the Transfer. The taking of possession of all or any
part of the Premises by any such permitted assignee or subtenant shall
constitute an agreement by such person or entity to assume without limitation or
qualification all of the obligations of Tenant under this Lease, notwithstanding
any failure by such person to execute the assumption agreement required in the
immediately preceding sentence. No permitted Transfer shall release or change
Tenant's primary liability to pay the rent and to perform all other obligations
of Tenant under this Lease. Landlord's acceptance of rent from any other person
is not a waiver of any provision of this Article or a consent to any Transfer.
Consent to one Transfer shall not constitute a consent to any subsequent
Transfer. If any transferee defaults under this Lease, Landlord may proceed
directly against Tenant without pursuing remedies against the transferee.
Landlord may consent to subsequent Transfers or modifications of this Lease by
Tenant's transferee, without notifying Tenant or obtaining its consent, and such
action shall not relieve Tenant of its liability under this Lease.

        18.5    No Merger.    No merger shall result from any Transfer pursuant
to this Article, any surrender by Tenant of its interest under this Lease, or
any termination hereof in any other manner. In any such event, Landlord may
either terminate any or all subleases or succeed to the interest of Tenant
thereunder.

26

--------------------------------------------------------------------------------




        18.6    Reasonable Restriction.    Tenant acknowledges that the
restrictions on Transfer contained herein are reasonable restrictions for
purposes of Section 22.2 of this Lease and California Civil Code Section 1951.4.

19.   SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATE.

        19.1    Subordination.    This Lease and al of its terms is and shall be
unconditionally junior and subordinate to the lien and terms of all ground
leases, mortgages, deeds of trust, and other security instruments now or
hereafter affecting the real property of which the Premises are a part, and to
all advances made on the security thereof, and to all renewals, modifications,
consolidations, replacements and extensions thereof. If any mortgagee,
beneficiary under deed of trust or ground lessor shall elect to have this Lease
prior to the lien of its mortgage, deed of trust or ground lease, and gives
written notice thereof to Tenant, this Lease shall be deemed prior thereto.
Tenant agrees to execute any documents required to effectuate such subordination
or to make this Lease prior to the lien of any such mortgage, deed of trust or
ground lease, as the case may be, and if Tenant fails to do so within ten
(10) days after written demand, Tenant does hereby make, constitute and
irrevocably appoint Landlord as Tenant's attorney-in-fact and in Tenant's name,
place and stead, to do so.

        19.2    Attornment.    If Landlord sells, transfers, or conveys its
interest in the Premises or this Lease, or if the same is foreclosed judicially
or nonjudicially, or is otherwise acquired, by a mortgagee, beneficiary under
deed of trust or ground lessor, upon the request and at the sole election of
Landlord's lawful successor, Tenant shall attorn to said successor. Tenant
shall, upon request of Landlord, execute an attornment agreement in form and
substance acceptable to Landlord agreeing in advance to such attornment to any
such mortgagee, beneficiary, ground lessor or other successor. Such attornment
agreement shall provide, among other things, that such mortgagee, beneficiary or
ground lessor shall not be (a) bound by any prepayment of more than one
(1) month's rent, (b) liable for the return of any Security Deposit or other
sums not actually received by said successor, (c) bound by any act or omission
of Landlord arising prior to the succession of such successor to the Landlord's
interest in this lease, or be subject to any offset, defense or counter-claim
that Tenant may have previously accrued against Landlord, or (d) be bound by any
material amendment of this Lease made after the later of the initial effective
date of this Lease, or the date that such successor's lien or interest first
arose, unless the original entity to which Tenant subordinated shall have
consented to such amendment in writing.

        19.3    Estoppel Certificates.    Within ten (10) days after written
request from Landlord, Tenant at Tenant's sole cost shall execute, acknowledge
and deliver to Landlord a written certificate in favor of Landlord and any
prospective lender on or purchaser of the Center or any part thereof, (a) that
this Lease is unmodified and in full force and effect (or, if modified, stating
the nature of such modifications and certifying that this Lease is in full force
and effect as so modified), (b) the amount of any rent paid in advance, and
(c) that there are no uncured defaults on the part of Landlord, or specifying
the nature of such defaults if any are claimed. In addition to the foregoing,
such certificate shall include Tenant's certification to such other matters of
fact, and be on such form, as Landlord or such prospective lender or purchaser
shall reasonably require. Tenant's failure to deliver such certificate within
said 10 day period shall constitute a conclusive acknowledgment by Tenant:
(i) that this Lease is in full force and effect without modification except as
may be represented by Landlord, (ii) that not more than one month's rent has
been paid in advance, and (iii) that there are no uncured defaults in Landlord's
performance.

20.   SURRENDER OF PREMISES.

        20.1    Condition of Premises.    Upon the expiration or earlier
termination of this Lease, Tenant shall surrender the Premises to Landlord,
broom clean and in the same condition and state of repair as at the commencement
of the Lease Term, except for ordinary wear and tear that Tenant is not

27

--------------------------------------------------------------------------------



otherwise obligated to remedy under the provisions of this Lease. Tenant shall
deliver all keys to the Premises and the Building to Landlord. Upon Tenant's
vacation of the Premises, Tenant shall remove all portable furniture, trade
fixtures, machinery, equipment, signs and other items of personal property
(unless prohibited from doing so under Section 20.2), and shall remove any
Alterations (whether or not made with Landlord's consent) that Landlord may
require Tenant to remove, subject to Section 15.1 above. Tenant shall repair all
damage to the Premises caused by such removal and shall restore the Premises to
its prior condition, all at Tenant's expense. Such repairs shall be performed in
a manner satisfactory to Landlord and shall include, but are not limited to, the
following: capping all plumbing, capping all electrical wiring, repairing all
holes in walls, restoring damaged floor and/or ceiling tiles, and thorough
cleaning of the Premises. If Tenant fails to remove any items that Tenant has an
obligation to remove under this Section when required by Landlord or otherwise,
such items shall, at Landlord's option, become the property of Landlord and
Landlord shall have the right to remove and retain or dispose of the same in any
manner, without any obligation to account to Tenant for the proceeds thereof.
Tenant waives all claims against Landlord for any damages to Tenant resulting
from Landlord's retention or disposition of such Alterations or personal
property. Tenant shall be liable to Landlord for Landlord's costs of removing,
storing and disposing of such items.

        20.2    Removal of Certain Alterations, Fixtures and Equipment
Prohibited.    

        (a)   Upon termination of this Lease, all Alterations and fixtures
(other than Tenant's trade fixtures), that Landlord has not required Tenant to
remove under Section 20.1 shall become Landlord's property and shall be
surrendered to Landlord with the Premises, regardless of who paid for the same.
In particular and without limiting the foregoing, Tenant shall not remove any of
the following materials or equipment without Landlord's prior written consent,
regardless of who paid for the same and regardless of whether the same are
permanently attached to the Premises; power wiring and power panels; piping for
industrial gasses or liquids installed in the walls or ceiling of the Premises;
laboratory benches, sinks, cabinets and casework (unless the same are movable or
temporary items not attached to the floors or walls of the Premises); fume hoods
or specialized air-handling and evacuation systems (unless the same are movable
or temporary items not attached to the floors or walls of the Premises); drains
or other equipment for the handling of waste water or hazardous materials
(unless the same are moveable or temporary items not built into the floors or
walls of the Premises); computer, telephone and telecommunications wiring in the
walls or ceiling of the Premises; attached lighting fixtures; permanently
attached wall coverings (such as wallpaper); drapes, blinds and other window
coverings; carpets and other floor coverings; heaters, air conditioners and
other heating or air conditioning equipment (unless the same are movable or
temporary items not integrated into the Building systems); fencing; and
tenant-owned security systems serving the Premises as a whole that are built
into the Building. In no event shall Tenant remove any personal property,
equipment, alterations or fixtures (whether or not trade fixtures), existing in
the Premises on the Commencement Date or date of earlier occupancy of the
Premises by Tenant under Section 3.3.

        (b)   All trade fixtures and personal property owned by Tenant that can
be removed from the Building without causing significant damage thereto, or
whose removal does not render any Building system significantly unusable
("Tenant's Removable Property") shall be and remain the property of Tenant, and
may be removed by Tenant at any time. Landlord waives any and all rights, title
and interest Landlord now has, or hereafter may have, whether statutory or
otherwise, in Tenant's Removable Property. As used in this Lease, "Tenant's
Removable Property" includes, without limitation, all of Tenant's inventory,
equipment, trade fixtures, furniture, furnishings, books and records and other
personal property, including without limitation any and all vacuum pumps,
uninterruptible power systems, warehouse racks, parts racks, scientific research
equipment, portable cold rooms, movable unattached lunch room and office
furnishings and equipment, telecommunications and data equipment (other than
cabling), machine shop tools and portable

28

--------------------------------------------------------------------------------






equipment, portable glass wash equipment, equipment monitoring systems, air
compressors, emergency generators, and machines and equipment used to produce
Tenant's products, unless any such items were present on the Premises at the
time of execution of this Lease, or were later installed by Landlord at other
than Tenant's cost, so long as such items can be removed from the Building
without causing significant damage thereto and without rendering any Building
system significantly unusable.

        20.3    Holding Over.    Tenant shall vacate the Premises upon the
expiration or earlier termination of this Lease, and Tenant shall indemnify,
protect, hold harmless and defend Landlord against all liabilities, damages and
expenses incurred by Landlord as a result of any delay by Tenant in vacating the
Premises. If Tenant remains in possession of the Premises or any part thereof
after the expiration of the Lease Term with Landlord's written permission,
Tenant's occupancy shall be a tenancy from month-to-month only, and not a
renewal or extension hereof. All provisions of this Lease (other than those
relating to the term) shall apply to such month-to-month tenancy, except that
the Minimum Monthly Rent shall be increased to 150% of the Minimum Monthly Rent
in effect during the last month of the Lease Term. No acceptance of rent,
negotiation of rent checks or other act or omission of Landlord or its agents
shall extend the Expiration Date of this Lease other than a writing executed by
Landlord giving Tenant permission to remain in occupancy beyond the Expiration
Date under the terms of the immediately preceding sentence.

21.   DEFAULT BY TENANT.

        The occurrence of any of the following shall constitute an "Event of
Default" under this Lease by Tenant:

        (a)   Failure to pay when due any Minimum Monthly Rent, Additional Rent
or any other monetary sums required to be paid by Tenant under the terms of this
Lease, within five (5) business days after written notice from Landlord.
Landlord's notice described herein is intended to satisfy, and is not in
addition to, any and all legal notices required prior to commencement of an
unlawful detainer action, including without limitation the notice requirements
of California Code of Civil Procedure Sections 1161 et seq.

        (b)   Failure to perform any other agreement or obligation of Tenant
hereunder, if such failure continues for thirty (30) days after written notice
by Landlord to Tenant, except if such default cannot reasonably be cured within
thirty (30) days, Tenant shall have such longer time as reasonably necessary,
provided Tenant commences to cure such default with in such thirty (30) day
period, diligently pursues such cure to completion, and in fact cures such
within ninety (90) days of Landlord's notice. Landlord's notice described herein
is intended to satisfy, and is not in addition to, any and all legal notices
required prior to commencement of an unlawful detainer action, including without
limitation the notice requirements of California Code of Civil Procedure
Sections 1161 et seq.

        (c)   Abandonment or vacation of the Premises by Tenant, or failure to
occupy the Premises for a period of ten (10) consecutive days.

        (d)   If any of the following occurs: (i) a petition is filed for an
order of relief under the federal Bankruptcy Code or for an order or decree of
insolvency or reorganization or rearrangement under any state or federal law,
and such petition is not dismissed within thirty (30) days after the filing
thereof; (ii) Tenant makes a general assignment for the benefit of creditors;
(iii) a receiver or trustee is appointed to take possession of any substantial
part of Tenant's assets, unless such appointment is vacated within thirty
(30) days after the date thereof; (iv) Tenant consents to or suffers an
attachment, execution or other judicial seizure of any substantial part of its
assets or its interest under this Lease, unless such process is released or
satisfied within thirty (30) days after the occurrence thereof; or (v) Tenant's
net worth, determined

29

--------------------------------------------------------------------------------






in accordance with generally accepted accounting principles consistently
applied, decreases, at any time during the Lease Term, below Tenant's net worth
as of the date of execution of this Lease. If a court of competent jurisdiction
determines that any of the foregoing events is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession), and such trustee or Tenant transfers Tenant's interest hereunder,
then Landlord shall receive the difference between the rent (or other
consideration) paid in connection with such transfer and the rent payable by
Tenant hereunder. Any assignee pursuant to the provisions of any bankruptcy law
shall be deemed without further act to have assumed all of the obligations of
the Tenant hereunder arising on or after the date of such assignment. Any such
assignee shall, upon demand, execute and deliver to Landlord an instrument
confirming such assumption.

        (e)   The occurrence of any other event that is deemed to be an Event of
Default under any other provision of this Lease, or any other lease to which
Landlord (or any affiliate of Landlord) and Tenant (or any affiliate of Tenant)
are parties.

22.   REMEDIES.

        Upon the occurrence of any Event of Default by Tenant, Landlord shall
have the following remedies, each of which shall be cumulative and in addition
to any other remedies now or hereafter available at law or in equity:

        22.1    Termination of Lease.    Landlord can terminate this Lease and
Tenant's right to possession of the Premises by giving written notice of
termination, and then re-enter the Premises and take possession thereof.    No
act by Landlord other than giving written notice to Tenant of such termination
shall terminate this Lease. Upon termination, Landlord has the right to recover
all damages incurred by Landlord as a result of Tenant's default, including:

        (a)   The worth at the time of award of any unpaid rent that had been
earned at the time of such termination; plus

        (b)   The worth at the time of award of the amount by which the unpaid
rent that would have been earned after the date of termination until the time of
award exceeds the amount of the loss of rent that Tenant proves could have been
reasonably avoided; plus

        (c)   The worth at the time of award of the amount by which the unpaid
rent for the balance of the Lease Term after the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

        (d)   Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's default, including, but not limited to
(i) expenses for cleaning, repairing or restoring the Premises, (ii) expenses
for altering, remodeling or otherwise improving the Premises for the purpose of
reletting, (iii) brokers' fees and commissions, advertising costs and other
expenses of reletting the Premises, (iv) costs of carrying the Premises, such as
taxes, insurance premiums, utilities and security precautions, (v) expenses in
retaking possession of the Premises, (vi) attorneys' fees and costs, (vii) any
unearned brokerage commissions paid in connection with this Lease, and
(viii) reimbursement of any previously waived or abated Minimum Monthly Rent,
Additional Rent or other charges; plus

        (e)   At Landlord's election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time under applicable
law. As used in paragraphs (a) and (b) above, the "worth at the time of award"
shall be computed by allowing interest at the maximum permissible legal rate. As
used in paragraph (c) above, the "worth at the time of award" shall be computed
by discounting such amount at the discount rate of the Federal Reserve Bank of
San Francisco at the time of award plus one percent (1%).

30

--------------------------------------------------------------------------------






        22.2    Continuation of Lease.    Landlord has the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after Tenant's breach and abandonment and recover rent as it becomes due, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations), as follows:

        (a)   Landlord can continue this Lease in full force and effect without
terminating Tenant's right of possession, and Landlord shall have the right to
collect rent and other monetary charges when due and to enforce all other
obligations of Tenant hereunder. Landlord shall have the right to enter the
Premises to do acts of maintenance and preservation of the Premises, to make
alterations and repairs in order to relet the Premises, and/or to undertake
other efforts to relet the Premises. Landlord may also remove personal property
from the Premises and store the same in a public warehouse at Tenant's expense
and risk. No act by Landlord permitted under this paragraph shall terminate this
Lease unless a written notice of termination is given by Landlord to Tenant or
unless the termination is decreed by a court of competent jurisdiction.

        (b)   In furtherance of the remedy set forth in this Section, Landlord
may relet the Premises or any part thereof for Tenant's account, for such term
(which may extend beyond the Lease Term), at such rent, and on such other terms
and conditions as Landlord may deem advisable in its sole discretion. Tenant
shall be liable immediately to Landlord for all costs Landlord incurs in
reletting the Premises. Any rents received by Landlord from such reletting shall
be applied to the payment of: (i) any indebtedness other than rent due hereunder
from Tenant to Landlord, (ii) the costs of such reletting, including brokerage
and attorneys' fees and costs, and the cost of any alterations and repairs to
the Premises, and (iii) the payment of rent due and unpaid hereunder, including
any previously waived or abated rent. Any remainder shall be held by Landlord
and applied in payment of future amounts as the same become due and payable
hereunder. In no event shall Tenant be entitled to any excess rent received by
Landlord after an Event of Default by Tenant and the exercise of Landlord's
remedies hereunder. If the rent from such reletting during any month is less
than the rent payable hereunder, Tenant shall pay such deficiency to Landlord
upon demand.

        (c)   Landlord shall not, by any re-entry or other act, be deemed to
have accepted any surrender by Tenant of the Premises or Tenant's interest
therein, or be deemed to have terminated this Lease or Tenant's right to
possession of the Premises or the liability of Tenant to pay rent accruing
thereafter or Tenant's liability for damages under any of the provisions hereof,
unless Landlord shall have given Tenant notice in writing that it has so elected
to terminate this Lease.

        (d)   Tenant acknowledges and agrees that the restrictions on the
Transfer of this Lease set forth in Article 18 of this Lease constitute
reasonable restrictions on such transfer for purposes of this Section and
California Civil Code Section 1951.4.

        22.3    Performance By Landlord.    If Tenant fails to pay any sum of
money or perform any other act to be performed by Tenant hereunder, and such
failure continues for fifteen (15) days after notice by Landlord, Landlord shall
have the right (but not the obligation) to make such payment or perform such
other act without waiving or releasing Tenant from its obligations. All sums so
paid by Landlord and all necessary incidental costs, together with interest
thereon at the rate specified in Section 22.4, shall be payable to Landlord on
demand. Landlord shall have the same rights and remedies in the event of
nonpayment by Tenant as in the case of default by Tenant in the payment of the
rent.

        22.4    Late Charge; Interest on Overdue Payments.    The parties
acknowledge that late payment by Tenant of Minimum Monthly Rent, Additional Rent
or other charges hereunder will cause Landlord to incur costs not contemplated
by this Lease, the exact amount of which will be extremely difficult and
impractical to determine, including, but not limited to, processing and
accounting charges, administrative expenses, and additional interest expenses or
late charges that Landlord may be required to pay as a result of late payment on
Landlord's obligations. Therefore, if any installment of Minimum

31

--------------------------------------------------------------------------------




Monthly Rent, Additional Rent or other charges is not received by Landlord on
the date due, and without regard to whether Landlord gives Tenant notice of such
failure or exercises any of its remedies upon an Event of Default, Tenant shall
pay a late charge equal to the greater of ten percent (10%) of the overdue
amount or One Hundred Dollars ($100). The parties hereby agree that such late
charge represents a fair and reasonable estimate of the damages Landlord will
incur by reason of late payment by Tenant. In addition, any amount due from
Tenant that is not paid when due shall bear interest at a rate equal to two
percent (2%) over the then current Bank of America prime or reference rate or
ten percent (10%) per annum, whichever is greater, but not in excess of the
maximum permissible legal rate, from the date such payment is due until the date
paid by Tenant. Landlord's acceptance of any interest or late charge shall not
constitute a waiver of Tenant's default or prevent Landlord from exercising any
other rights or remedies available to Landlord.

        22.5    Landlord's Right to Require Advance Payment of Rent; Cashier's
Checks.    If Tenant is late in paying any component of rent more than three
(3) times during the Lease Term, Landlord shall have the right, upon notice to
Tenant, to require that all rent be paid three (3) months in advance.
Additionally, if any of Tenant's checks are returned for nonsufficient funds, or
if Landlord at any time serves upon Tenant a Three Day Notice to Pay Rent or
Quit (pursuant to California Civil Code Sections 1161 et seq. or any successor
or similar unlawful detainer statutes), Landlord may, at its option, require
that all future rent (including any sums demanded in any subsequent three
(3) day notice) be paid exclusively by money order or cashier's check.

23.   DEFAULT BY LANDLORD.

        23.1    Notice to Landlord.    Landlord shall not be in default under
this Lease unless Landlord fails to perform an obligation required of Landlord
within a reasonable time, but in no event later than thirty (30) days after
written notice by Tenant to Landlord and to each Mortgagee as provided in
Section 23.2, specifying the nature of the alleged default; provided, however,
that if the nature of the obligation is such that more than thirty (30) days are
required for performance, then Landlord shall not be in default if Landlord
commences performance within such 30-day period and thereafter diligently
prosecutes the same to completion.

        23.2    Notice to Mortgagees.    Tenant agrees to give each mortgagee or
trust deed holder on the Premises or the Center ("Mortgagee"), by certified
mail, a copy of any notice of default served upon Landlord, provided that Tenant
has been previously notified in writing of the address of such Mortgagee. Tenant
further agrees that if Landlord fails to cure such default within the time
provided for in this Lease, then the Mortgagees shall have an additional thirty
(30) days after Tenant's notice within which to cure such default, or if such
default cannot reasonably be cured within that time, then such additional time
as may be necessary if, within said 30-day period, any Mortgagee has commenced
and is diligently pursuing the remedies necessary to cure the default (including
but not limited to commencement of foreclosure proceedings if necessary to
affect such cure), in which event this Lease shall not be terminated while such
remedies are being so diligently pursued.

        23.3    Limitations on Remedies Against Landlord.    In the event Tenant
has any claim or cause of action against Landlord: (a) Tenant's sole and
exclusive remedy shall be against Landlord's interest in the Center, and neither
Landlord nor any partner of Landlord nor any other property of Landlord shall be
liable for any deficiency, (b) no partner of Landlord shall be sued or named as
a party in any suit or action (except as may be necessary to secure jurisdiction
over Landlord), (c) no service of process shall be made against any partner of
Landlord (except as may be necessary to secure jurisdiction over the
partnership), and no such partner shall be required to answer or otherwise plead
to any service of process, (d) no judgment shall be taken against any partner of
Landlord and any judgment taken against any partner of Landlord may be vacated
and set aside at any time, and (e) no writ of execution will ever be levied
against the assets of any partner of Landlord. The covenants and agreements set
forth in this Section shall be enforceable by Landlord and/or by any partner of
Landlord. If Landlord

32

--------------------------------------------------------------------------------




fails to give any consent that a court later holds Landlord was required to give
under the terms of this Lease, Tenant shall be entitled solely to specific
performance and such other remedies as may be specifically reserved to Tenant
under this Lease, but in no event shall Landlord be responsible for monetary
damages (including incidental and consequential damages) for such failure to
give consent.

24.   GENERAL PROVISIONS.

        24.1    [Intentionally omitted]    

        24.2    Arbitration and Mediation; Waiver of Jury Trial.    Except as
provided in this Section, if any dispute ensues between Landlord and Tenant
arising out of or concerning this Lease, and if said dispute cannot be settled
through direct discussions between the parties, the parties shall first to
attempt to settle the dispute through mediation before a mutually acceptable
mediator. The cost of mediation shall be divided equally between the parties.
Thereafter, any remaining, unresolved disputes or claims shall be resolved by
binding arbitration in accordance with the rules of the American Arbitration
Association, and judgment upon the award rendered by the arbitrator may be
entered in any court of competent jurisdiction. The prevailing party in any such
arbitration shall be entitled to recover reasonable costs and attorneys' fees
and costs as determined by the arbitrator; provided, however, that the foregoing
provisions regarding mediation and arbitration shall not apply to (a) any issue
or claim that might properly be adjudicated in an unlawful detainer proceeding,
or (b) to any issue or claim that Landlord elects not to have resolved through
arbitration and with respect to which Landlord commences an action in law or
equity to determine the same. Without limiting the foregoing, Landlord and
Tenant hereby waive trial by jury in any action, proceeding or counterclaim
(including any claim of injury or damage and any emergency and other statutory
remedy in respect thereof) brought by either against the other on any matter
arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant, or Tenant's use or occupancy of the Premises.

        24.3    Attorneys' Fees.    If either party brings any legal action or
proceeding, declaratory or otherwise, arising out of this Lease, including any
suit by Landlord to recover rent or possession of the Premises or to otherwise
enforce this Lease, the losing party shall pay the prevailing party's costs and
attorneys' fees and costs incurred in such proceeding. If Landlord issues
notice(s) to pay rent, notice(s) to perform covenant, notice(s) of abandonment,
or comparable documents as a result of Tenant's default under this Lease, and if
Tenant cures such default, Tenant shall pay to Landlord the reasonable costs
incurred by Landlord, including Landlord's attorneys' fees and costs, of
preparation and delivery of same.

        24.4    Authority of Parties.    

        (a)   Tenant represents and warrants that it has full power and
authority to execute and fully perform its obligations under this Lease pursuant
to its governing instruments, without the need for any further action, and that
the person(s) executing this Agreement on behalf of Tenant are the duly
designated agents of Tenant and are authorized to do so. Prior to execution of
this Lease, Tenant shall supply Landlord with such evidence as Landlord may
request regarding the authority of Tenant to enter into this Lease. Any actual
or constructive taking of possession of the Premises by Tenant shall constitute
a ratification of this Lease by Tenant.

        (b)   Landlord represents and warrants that it has full power and
authority to execute and fully perform its obligations under this Lease pursuant
to its governing instruments, without the need for any further action, and that
the person(s) executing this Agreement on behalf of Landlord are the duly
designated agents of Landlord and are authorized to do so.

        24.5    Binding Effect.    Subject to the provisions of Article 18
restricting transfers by Tenant and subject to Section 24.28 regarding transfer
of Landlord's interest, all of the provisions of this Lease

33

--------------------------------------------------------------------------------



shall bind and inure to the benefit of the parties hereto and their respective
heirs, legal representatives, successors and assigns.

        24.6    Brokers.    Each party warrants that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this
transaction except only the broker(s) set forth in Section 1.11 of the Basic
Lease Provisions, and it knows of no other real estate broker or agent who is
entitled to a commission in connection with this transaction. Each party agrees
to indemnify, protect, hold harmless and defend the other party from and against
any obligation or liability to pay any commission or compensation to any other
party arising from the act or agreement of the indemnifying party. Tenant
acknowledges that certain partners, affiliates or members of Landlord, or their
respective officers, directors, shareholders, members or employees, may hold
real estate sales person or broker licenses, and additionally may be employees
of Asset Management Group and as such may have negotiated, or may have a
financial interest in, this transaction.

        24.7    Construction.    The headings and captions used in this Lease
are for convenience only and are not a part of the terms and provisions of this
Lease. In any provision relating to the conduct, acts or omissions of Tenant,
the term "Tenant" shall include Tenant, its subtenants and assigns and their
respective agents, employees, contractors, and invitees, and any others using
the Premises with Tenant's express or implied permission.

        24.8    Counterparts.    This Lease may be executed in multiple copies,
each of which shall be deemed an original, but all of which shall constitute one
Lease binding on all parties after all parties have signed such a counterpart.

        24.9    Covenants and Conditions.    Each provision to be performed by
Tenant shall be deemed to be both a covenant and a condition.

        24.10    Entire Agreement.    This Lease, together with any and all
exhibits, schedules, riders and addenda attached or referred to herein,
constitutes the entire agreement between the parties with respect to the subject
matter hereof. There are no oral or written agreements or representations
between the parties hereto affecting this Lease, and this Lease supersedes,
cancels and merges any and all previous verbal or written negotiations,
arrangements, representations, brochures, displays, models, photographs,
renderings, floor plans, elevations, projections, estimates, agreements and
understandings if any, made by or between Landlord and Tenant and their agents,
with respect to the subject matter, and none thereof shall be used to interpret,
construe, supplement or contradict this Lease. This Lease and all amendments
thereto is and shall be considered to be the only agreement between the parties
hereto and their representatives and agents. There are no other representations
or warranties between the parties, and all reliance with respect to
representations is solely based upon the representations and agreements
contained in this Lease.

        24.11    Exhibits.    Any and all exhibits, schedules, riders and
addenda attached or referred to herein are hereby incorporated herein by
reference.

        24.12    Financial Statements.    Within ten (10) days after written
request from Landlord, Tenant shall deliver to Landlord such financial
statements as are reasonably requested by Landlord to verify the net worth of
Tenant, or any assignee, subtenant, or guarantor of Tenant. In addition, Tenant
shall deliver to any proposed or actual lender or purchaser of the Premises
designated by Landlord any financial statements required by such party to
facilitate the sale, financing or refinancing of the Premises, including the
past three (3) years' financial statements. Tenant represents and warrants to
Landlord that: (a) each such financial statement is a true and accurate
statement as of the date of such statement; and (b) at all times during the
Lease Term or any extension thereof, Tenant's net worth shall not be reduced
below Tenant's net worth as of the date of execution of this Lease. All such
financial statements shall be received in confidence and shall be used only for
the purposes set forth herein.    Tenant hereby irrevocably authorizes Landlord
to conduct credit checks and other investigations into

34

--------------------------------------------------------------------------------




Tenant's financial affairs. Provided, however that this section shall not apply
so long as Tenant regularly reports its financial condition pursuant to a
publicly available report filed with the Securities and Exchange Commission.

        24.13    Force Majeure.    If Landlord is delayed in performing any of
its obligations hereunder due to strikes, labor problems, inability to procure
utilities, materials, equipment or transportation, governmental regulations,
weather conditions, riots, insurrection, or war, or other events beyond
Landlord's control, then the time for performance of such obligation shall be
extended to the extent reasonably necessary as a result of such event.

        24.14    Governing Law.    This Lease shall be governed, construed and
enforced in accordance with the laws of the State of California.

        24.15    Joint and Several Liability.    If more than one person or
entity executes this Lease as Tenant, each of them is jointly and severally
liable for all of the obligations of Tenant hereunder.

        24.16    Modification.    The provisions of this Lease may not be
modified or amended, except by a written instrument signed by all parties.

        24.17    Modification for Lender.    If, in connection with obtaining
financing or refinancing for the Premises or the Center, Landlord's lender
requests reasonable modifications to this Lease, Tenant will not unreasonably
withhold or delay its consent thereto, provided that such modifications do not
increase the obligations of Tenant hereunder or materially and adversely affect
Tenant's rights hereunder.

        24.18    Nondiscrimination.    Tenant for itself and its officers,
directors, shareholders, partners, members, principals, employees, agents,
representatives, and other related entities and individuals, and their
respective successors and assigns, agrees to comply fully with any and all laws
and other requirements prohibiting discrimination against any person or group of
persons on account of race, color, religion, creed, sex, marital status, sexual
orientation, national origin, ancestry, age, physical handicap or medical
condition, in the use occupancy or patronage of the Premises and/or of Tenant's
business. Tenant shall indemnify, protect, hold harmless and defend Landlord and
Landlord's officers, directors, shareholders, partners, members, principals,
employees, agents, representatives, and other related entities and individuals,
and their respective successors and assigns, from and against all damage and
liability incurred by Landlord in the event of any violation of the foregoing
covenant or because of any event of or practice of discrimination against any
such persons or group of persons by Tenant or its officers, directors,
shareholders, partners, members, principals, employees, agents, representatives,
and other related entities and individuals, and their respective successors and
assigns, in accordance with the indemnification provisions of Article 13.

        24.19    Notice.    Any and all notices to either party shall be
personally delivered, sent by recognized courier service (such as Federal
Express or United Parcel Service), or sent by certified mail, return receipt
requested, postage prepaid, addressed to the party to be notified at the address
specified in Section 1.1, or at such other address as such party may from time
to time designate in writing. Notice shall be deemed delivered on the date of
personal delivery, one the date scheduled for delivery by such courier service,
or three (3) business days after deposit in the U.S. Mail, certified, return
receipt requested. Provided, however, that any notice required pursuant to
California Code of Civil Procedure Sections 1161 et seq. may be given as
provided in such sections. Any and all notices provided herein that Landlord may
give setting forth or alleging any default or breach of this lease, or of any
failure of Tenant to perform its obligations hereunder shall be deemed to
satisfy, and shall not be in addition to, any and all legal notices required
prior to the commencement of an unlawful detainer action, including without
limitation the notices requirements of California Code of Civil Procedure
Sections 1161 et seq.

35

--------------------------------------------------------------------------------




        24.20    Partial Invalidity.    If any provision of this Lease is
determined by a court of competent jurisdiction to be invalid or unenforceable,
the remainder of this Lease shall not be affected thereby. Each provision shall
be valid and enforceable to the fullest extent permitted by law.

        24.21    Quiet Enjoyment.    Landlord agrees that Tenant, upon paying
the rent and performing the terms, covenants and conditions of this Lease, may
quietly have, hold and enjoy the Premises from and after Landlord's delivery of
the Premises to Tenant and until the end of the Lease Term; subject, however, to
the lien and provisions of any mortgage or deed of trust to which this Lease is
or becomes subordinate.

        24.22    Recording.    Tenant shall not record this Lease or any
memorandum hereof without Landlord's prior written consent.

        24.23    Relationship of the Parties.    Nothing contained in this Lease
shall be deemed or construed as creating a partnership, joint venture, principal
agent, or employer employee relationship between Landlord and any other person
or entity (including, without limitation, Tenant) or as causing Landlord to be
responsible in any way for the debts or obligations of such other person or
entity.

        24.24    [Intentionally Omitted].    

        24.25    Time of the Essence.    Time is of the essence of each and
every provision of this Lease.

        24.26    Transfer of Landlord's Interest.    In the event of a sale,
assignment, exchange or other disposition of Landlord's interest in the
Premises, other than a transfer for security purposes only, Landlord shall be
relieved of all obligations and liabilities accruing hereunder after the
effective date of said sale, assignment, exchange or other disposition, provided
that any Security Deposit or other funds then held by Landlord in which Tenant
has an interest are delivered to Landlord's successor. The obligations to be
performed by Landlord hereunder shall be binding on Landlord's successors and
assigns only during their respective periods of ownership.

        24.27    Waiver.    No provision of this Lease or the breach thereof
shall be deemed waived, except by written consent of the party against whom the
waiver is claimed. A waiver of any such breach shall not be deemed a waiver of
any preceding or succeeding breach of the same or any other provision. No delay
or omission by Landlord in exercising any of its remedies shall impair or be
construed as a waiver thereof, unless such waiver is expressly set forth in a
writing signed by Landlord, The subsequent acceptance of rent hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant,
other than the failure of Tenant to pay the particular rental so accepted,
regardless of Landlord's knowledge of such preceding breach at the time of
acceptance of such rent.

THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND/OR SIGNATURE BY TENANT IS NOT A
COMMITMENT BY LANDLORD OR ITS AGENTS TO RESERVE THE PREMISES OR TO LEASE THE
PREMISES TO TENANT. THIS LEASE SHALL BECOME EFFECTIVE AND LEGALLY BINDING ONLY
UPON FULL EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT, UNTIL LANDLORD
DELIVERS A FULLY EXECUTED COUNTERPART HEREOF TO TENANT, LANDLORD HAS THE RIGHT
TO OFFER AND TO LEASE THE PREMISES TO ANY OTHER PERSON TO THE EXCLUSION OF
TENANT.

36

--------------------------------------------------------------------------------





        EXECUTED, by Landlord and Tenant as of the date first written above.

TENANT:    12/6/04   LANDLORD:
GENETRONICS, BIOMEDICAL CORPORATION
a Delaware Corporation
 
SORRENTO CENTER Tenancy in Common         By:   Asset Management Group
Authorized Signatory
By:
 
/s/  AVTAR DHILLON      

--------------------------------------------------------------------------------


 
By:
 
/s/  WILLIAM TRIBOLET      

--------------------------------------------------------------------------------


Title:
 
PRESIDENT & CEO

--------------------------------------------------------------------------------


 
Title:
 
V.P.

--------------------------------------------------------------------------------


By:
 


--------------------------------------------------------------------------------


 
By:
 
/s/  ROBERT PETERSON      

--------------------------------------------------------------------------------


Title:
 
 
 
Title:
 
     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

37

--------------------------------------------------------------------------------




EXHIBIT "A"

FLOOR PLAN OF PREMISES


               [MAP]               

--------------------------------------------------------------------------------






EXHIBIT "B"

RULES AND REGULATIONS


        The following Rules and Regulations shall apply to the Center. Tenant
agrees to comply with the same and to require its agents, employees,
contractors, customers and invitees to comply with the same. Landlord shall have
the right from time to time to amend or supplement these Rules and Regulations,
and Tenant agrees to comply, and to require its agents, employees, contractors,
customers and invitees to comply, with such amended or supplemented Rules and
Regulations, provided that (a) notice of such amended or supplemental Rules and
Regulations is given to Tenant, and (b) such amended or supplemental Rules and
Regulations apply uniformly to all tenants of the Center. If Tenant or its
subtenants, employees, agents, or invitees violate any of these Rules and
Regulations, resulting in any damage to the Center or increased costs of
maintenance of the Center, or causing Landlord to incur expenses to enforce the
Rules and Regulations, Tenant shall pay all such costs to Landlord. In the event
of any conflict between the Lease and these or any amended or supplemental Rules
and Regulations, the provisions of the Lease shall control.

1.Tenant shall be responsible at its sole cost for the removal of all of
Tenant's refuse or rubbish, All garbage and refuse shall be disposed of outside
of the Premises, shall be placed in the kind of container specified by Landlord,
and shall be prepared for collection in the manner and at the times and places
specified by Landlord. If Landlord provides or designates a service for picking
up refuse and garbage, Tenant shall use the same at Tenant's sole cost. Tenant
shall not burn any trash or garbage of any kind in or about the Premises. If
Landlord supplies janitorial services to the Premises, Tenant shall not, without
Landlord's prior written consent, employ any person or persons other than
Landlord's janitorial service to clean the Premises.

2.Intentionally Omitted.

3.No loudspeakers, televisions, phonographs, radios, or other devices shall be
used in a manner so as to be heard or seen outside of the Premises without
Landlord's prior written consent. Tenant shall conduct its business in a quiet
and orderly manner so as not to create unnecessary or unreasonable noise. Tenant
shall not cause or permit any obnoxious or foul odors that disturb the public or
other occupants of the Center: If Tenant operates any machinery or mechanical
equipment that causes noise or vibration that is transmitted to the structure of
the Building, or to other parts of the Center, to such a degree as to be
objectionable to Landlord or to any other occupant of the Center, Tenant shall
install and maintain, at Tenant's expense, such vibration eliminators or other
devices sufficient to eliminate the objectionable noise or vibration.

4.Tenant shall keep the outside areas immediately adjoining the Premises clean
and free from dirt, rubbish, pallets and other debris to the satisfaction of
Landlord, If Tenant fails to cause such outside areas to be maintained as
required within twelve (12) hours after verbal notice that the same do not so
comply, Tenant shall pay a fee equal to the greater of Fifty Dollars ($50.00) or
the costs incurred by Landlord to clean up such outside areas.

5.Tenant shall not store any merchandise, inventory, equipment, supplies,
finished or semi-finished products, raw materials, or other articles of any
nature outside the Premises (or the building constructed thereon if the Premises
includes any outside areas) without Landlord's prior written consent.

6.Tenant and Tenant's subtenants, employees, agents, or invitees shall park only
the number of cars allowed under the Lease and only in those portions of the
parking area designated for that purpose by Landlord. Upon request by Landlord,
Tenant shall provide the license plate numbers of the cars of Tenant and
Tenant's employees in order to facilitate enforcement of this regulation. Tenant
and Tenant's employees shall not store vehicles or equipment in the parking
areas, or park in such a manner as to block any of the accessways serving the
Center and its occupants.

1

--------------------------------------------------------------------------------



7.The Premises shall not be used for lodging, sleeping, cooking, or for any
immoral or illegal purposes, or for any purpose that will damage the Premises or
the reputation thereof. Landlord reserves the right to expel from the Center any
person who is intoxicated or under the influence of liquor or drugs or who shall
act in violation of any of these Rules and Regulations. Tenant shall not conduct
or permit any sale by auction on the Premises. No video, pinball, or similar
electronic game machines of any description shall be installed, maintained or
operated upon the Premises without the prior written consent of Landlord.

8.Neither Tenant nor Tenant's employees or agents shall disturb, solicit, or
canvas any occupant of the Center, and Tenant shall take reasonable steps to
discourage others from doing the same.

9.Tenant shall not keep in, or allow to be brought into, the Premises or Center
any pet, bird or other animal, other than "seeing-eye" dogs or other animals
under the control of and specifically assisting any disabled person.

10.The plumbing facilities shall not be used for any other purpose than that for
which they are constructed, and no foreign substance of any kind shall be
disposed of therein. The expense of any breakage, stoppage, or damage resulting
from a violation of this provision shall be borne by Tenant. Tenant shall not
waste or use any excessive or unusual amount of water.

11.Tenant shall use, at Tenant's cost, such pest extermination contractor as
Landlord may direct and at such intervals as Landlord may require.

12.Tenant will protect the carpeting from undue wear by providing carpet
protectors under chairs with casters, and by providing protective covering in
carpeted areas where spillage or excessive wear may occur.

13.Tenant shall be responsible for repair of any damage caused by the moving of
freight, furniture or other objects into, within, or out of the Premises or the
Center. No heavy objects (such as safes, furniture, equipment, freight, etc.)
shall be placed upon any floor without Landlord's prior written approval as to
the adequacy of the allowable floor loading at the point where the objects are
intended to be moved or stored. Landlord may specify the time of moving to
minimize any inconvenience to other occupants of the Center.    If the Building
is equipped with a freight elevator, all deliveries to and from the Premises
shall be made using the freight elevator during the time periods specified by
Landlord, subject to such reasonable scheduling as Landlord in its discretion
shall deem appropriate.

14.Without Landlord's prior written consent, no drapes or sunscreens of any
nature shall be installed in the Premises and the sash doors, sashes, windows,
glass doors, lights and skylights that reflect or admit light into the building
shall not be covered or obstructed. Landlord shall have the right to specify the
type of window coverings that may be installed, at Tenant's expense. Tenant
shall not mark, drive nails, screw or drill into, paint, or in any way deface
any surface or part of the building. Notwithstanding the foregoing, Tenant may
hang pictures, blackboards, or similar objects, provided Tenant repairs and
repaints any nail or screw holes, and otherwise returns the premises to the
condition required under the Lease and the expiration or earlier termination of
the Lease Term. The expense of repairing any breakage, stoppage, or damage
resulting from a violation of this rule shall be borne by Tenant.

15.No electrical wiring, electrical apparatus, or additional electrical outlets
shall be installed in the Premises without Landlord's prior written approval.
Any such installation not so approved by Landlord may be removed by Landlord at
Tenant's expense. Tenant may not alter any existing electrical outlets or
overburden them beyond their designed capacity. Landlord reserves the right to
enter the Premises, with reasonable notice to Tenant, for the purpose of
installing additional electrical wiring and other utilities for the benefit of
Tenant or adjoining tenants. Landlord will direct electricians as to where and
how telephone and affixed wires are to be installed in the

2

--------------------------------------------------------------------------------



Premises. The location of telephones, call boxes, and other equipment affixed to
the Premises shall be subject to the prior written approval of Landlord.

16.If Tenant's use of the Premises involves the sale and/or preparation of food,
Tenant shall at all times maintain a health department rating of "A" (or such
other highest health department or similar rating as is available). Any failure
by Tenant to maintain such "A" rating twice in any twelve (12) month period
shall, at the election of Landlord, constitute a noncurable Event of Default
under the Lease.

17.Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

18.Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

19.If Tenant occupies any air-conditioned space, Tenant shall keep entry doors
opening onto corridors, lobby or courtyard closed at all times. All truck and
loading doors shall be closed at all times when not in use.

20.Tenant shall not paint any floor of the Premises without Landlord's prior
written consent. Prior to surrendering the Premises upon expiration or
termination of the Lease, Tenant shall remove any paint or sealer therefrom
(whether or not previously permitted by Landlord) and restore the floor to its
original condition as of the Commencement Date, reasonable wear and tear
excepted. Tenant shall not affix any floor covering to the floor of the Premises
in any manner except as approved by Landlord.


    /s/  AD      

--------------------------------------------------------------------------------

Tenant's Initials
   

3

--------------------------------------------------------------------------------






EXHIBIT "C"

SIGN CRITERIA


Such signage as may be reasonably approved in advance by Landlord.

1

--------------------------------------------------------------------------------






CONSTRUCTION ADDENDUM
TO STANDARD INDUSTRIAL NET LEASE
(Genetronics Biomedical Corporation)


        This CONSTRUCTION ADDENDUM TO STANDARD INDUSTRIAL NET LEASE ("Addendum")
is attached to and made a part of that certain Standard Industrial Net Lease by
and between SORRENTO CENTER ("Landlord"), and GENETRONICS BIOMEDICAL
CORPORATION, a Delaware corporation ("Tenant"), dated November 12, 2004 (the
"Lease"), for premises located at 11494 Sorrento Valley Road, San Diego,
California 92121 (the "Premises"). Landlord and Tenant hereby agree that
notwithstanding anything contained in the Lease to the contrary, the provisions
set forth below shall be deemed to be a part of the Lease and shall supersede,
to the extent appropriate, any contrary provision of the Lease. All references
to the "Lease" in this Addendum shall be construed to mean the Lease, and any
and all exhibits and/or other addenda thereto, as amended and supplemented by
this Addendum. All capitalized terms used in this Addendum, unless specifically
defined in this Addendum, shall have the same meaning as such terms have in the
Lease.

25.   INITIAL TENANT IMPROVEMENTS; TENANT IMPROVEMENT ALLOWANCE.

        25.1    Tenant Improvement Allowance.    Tenant intends to construct
certain initial improvements in the Premises (the "Tenant Improvements"). Tenant
shall be entitled to a one time tenant improvement allowance of up to $300,000
(the "Allowance") for the costs relating to the design and construction of the
Tenant Improvements.    In no event shall Landlord be obligated to make
disbursements pursuant to this Addendum in a total amount that exceeds the
Allowance.

        25.2    Allowance Items.    Except as otherwise set forth in this
Addendum, the Allowance shall be disbursed by Landlord only for the following
items and costs (collectively the "Allowance Items"):

        (a)   Payment of the fees of the "Architect" and the "Engineers," as
defined in Section 25.4 of this Addendum, which fees shall, notwithstanding
anything to the contrary contained in this Addendum, not exceed an aggregate
amount equal to five percent (5%) of the Allowance, and payment of the fees
incurred by, and the cost of documents and materials supplied by, Landlord and
Landlord's consultants in connection with the preparation and review of the
"Construction Drawings," as defined in Section 25.4 of this Addendum;

        (b)   The payment of plan check, building permit and license fees
relating to construction of the Tenant Improvements;

        (c)   The cost of constructing the Tenant Improvements, including,
without limitation, testing and inspection costs, freight elevator usage,
utility usage, parking charges and trash removal costs, and contractors' fees
and general conditions;

        (d)   The cost of any changes in the Premises or the Building when such
changes are required by the Construction Drawings;

        (e)   The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable building code ("Code");

        (f)    Sales and use taxes;

        (g)   Title 24 fees;

        (h)   Construction of the building facade in accordance with
Section 25.12 below by Landlord; and

        (i)    Equipment, furniture, telephone and data cabling, modular
furniture, and any improvements to be for a subtenant's occupancy of the
Premises.

i

--------------------------------------------------------------------------------






        25.3    Disbursement of Allowance.    During the construction of the
Tenant Improvements, no more frequently than monthly, Landlord shall make
disbursements of the Allowance for Allowance Items and/or shall authorize the
release of monies as follows:

        (a)    Periodic Disbursements.    To obtain a disbursement of the
Allowance, Tenant shall deliver to Landlord: (i) a request for payment of the
"Contractor," defined in Section 25.5 of this Addendum, approved by Tenant, in a
form to be provided by Landlord, showing the schedule, by trade, of percentage
of completion of the Tenant Improvements in the Premises, detailing the portion
of the work completed and the portion not completed, (ii) invoices from all of
"Tenant's Construction Agents," as defined in Section 25.5(b) of this Addendum,
for labor rendered and materials delivered to the Premises, (iii) executed
conditional mechanic's lien releases from all of Tenant's Construction Agents;
and (iv) all other information reasonably requested by Landlord. Tenant's
request for payment shall be deemed Tenant's acceptance and approval of the work
furnished and/or the materials supplied as set forth in Tenant's payment
request. Thereafter, Landlord shall deliver a check to Tenant made jointly
payable to Contractor, any subcontractor, and Tenant in payment of the lesser
of:    (A) the amounts so requested by Tenant, as set forth in this Section,
less a ten percent (10%) retention (the aggregate amount of such retentions
shall collectively referred to herein as the "Final Retention"), and (B) the
balance of any remaining available portion of the Allowance (not including the
Final Retention), provided that Landlord does not dispute any request for
payment based on non compliance of any work with the Approved Working Drawings
(defined in Section 3.4 below), or due to any substandard work, or for any other
reason. Landlord's payment of such amounts shall not be deemed Landlord's
approval or acceptance of the work furnished or materials supplied as set forth
in Tenant's payment request.

        (b)    Final Retention.    Subject to the provisions of this Addendum, a
check for the Final Retention payable jointly to Contractor, any other
applicable Tenants' Construction Agents, and Tenant shall be delivered by
Landlord to Tenant following the completion of construction of the Tenant
Improvements, provided that (i) Tenant delivers to Landlord properly executed
conditional mechanics lien releases, (ii) Landlord has determined that no
substandard work exists that adversely affects the mechanical, electrical,
plumbing, heating, ventilating and air conditioning, life safety or other
systems of the Building, the structure or exterior appearance of the Building,
or any other tenant's use of such other tenant's leased premises in the
Building, and (iii) Architect delivers to Landlord a certificate, in a form
reasonably acceptable to Landlord, certifying that the construction of the
Tenant Improvements in the Premises has been substantially completed.

        (c)    Other Terms.    Landlord shall only be obligated to make
disbursements from the Allowance to the extent costs are incurred by Tenant for
Allowance Items.

        25.4    Construction Drawings.    

        (a)    Selection of Drawings.    Tenant shall retain an architect/space
planner approved by Landlord, which approval shall not be unreasonably withheld
or delayed (the "Architect") to prepare the Construction Drawings. If
appropriate, Tenant shall retain engineering consultants approved by Landlord
which approval shall not be unreasonably withheld or delayed (the "Engineers")
to prepare all plans and engineering working drawings relating to the
structural, mechanical, electrical, plumbing, HVAC, life safety, and sprinkler
work in the Premises. The plans and drawings to be prepared by the Architect and
the Engineers hereunder shall be referred to collectively herein as the
"Construction Drawings." All Construction Drawings shall comply with the drawing
format and specifications determined by Landlord, and shall be subject to
Landlord's approval, which approval shall not be unreasonably withheld or
delayed. Landlord's review of the Construction Drawings shall be for its sole
purpose and shall not obligate Landlord to review the same for quality, design,
Code compliance or other like matters. Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and

ii

--------------------------------------------------------------------------------



consultants, and notwithstanding any advice or assistance that may be rendered
to Tenant by Landlord or Landlord's space planner, architect, engineers, and
consultants, Landlord shall have no liability whatsoever in connection therewith
and shall not be responsible for any omissions or errors contained in the
Construction Drawings, and Tenant's waiver and indemnity set forth in Section of
the Lease shall specifically apply to the Construction Drawings.

        (b)    Final Space Plan.    Tenant shall supply Landlord with four
(4) copies signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced. The
final space plan (the "Final Space Plan") shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein. Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan. Landlord
shall advise Tenant within five (5) days after Landlord's receipt of the Final
Space Plan for the Premises if the same is unsatisfactory or incomplete in any
respect. If Tenant is so advised, Tenant shall promptly cause the Final Space
Plan to be revised to correct any deficiencies or other matters Landlord may
reasonably require.

        (c)    Final Working Drawings.    After the Final Space Plan has been
approved by Landlord, Tenant shall supply the Engineers with a complete listing
of standard and non standard equipment and specifications, including, without
limitation, BTU calculations, electrical requirements and special electrical
receptacle requirements for the Premises, to enable the Engineers and the
Architect to complete the "Final Working Drawings" (as defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Landlord
and Tenant, Tenant shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings in a form that is complete
to allow subcontractors to bid on the work and to obtain all applicable permits
(collectively, the "Final Working Drawings") and shall submit the same to
Landlord for Landlord's approval. Tenant shall supply Landlord with four
(4) copies signed by Tenant of such Final Working Drawings. Landlord shall
advise Tenant within five (5) days after Landlord's receipt of the Final Working
Drawings for the Premises if the same is unsatisfactory or incomplete in any
respect. If Tenant is so advised, Tenant shall immediately revise the Final
Working Drawings in accordance with such review and any disapproval of Landlord
in connection therewith.

        (d)    Approved Working Drawings.    The Final Working Drawings shall be
approved by Landlord (the "Approved Working Drawings") prior to the commencement
of construction of the Premises by Tenant. After approval by Landlord of the
Final Working Drawings, Tenant may submit the same to the city and other
governmental agencies having jurisdiction for all applicable building permits.
Tenant hereby agrees that neither Landlord nor Landlord's consultants shall be
responsible for obtaining any building permit or certificate of occupancy for
the Premises and that obtaining the same shall be Tenant's responsibility;
provided, however, that Landlord shall cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such permit or certificate of occupancy. No changes,
modifications or alterations in the Approved Working Drawings may be made
without the prior written consent of Landlord, which consent may not be
unreasonably withheld.

        25.5    Tenant's Selection of Contractors.    

        (a)    The Contractor.    A licensed general contractor ("Contractor")
selected by Tenant and approved by Landlord shall be retained by Tenant to
construct the Tenant Improvements.

        (b)    Tenant's Construction Agents.    All subcontractors, laborers,
materialmen, and suppliers used by Tenant (collectively, "Tenant's Construction
Agents") must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed. The term "Tenants'

iii

--------------------------------------------------------------------------------






Agents" shall include Contractor. If Landlord does not approve any proposed
Tenants' Agents, Tenant shall submit other proposed Tenants' Agents for
Landlord's written approval. Notwithstanding the foregoing, Tenant shall retain
subcontractors designated by Landlord, and reasonably approved by Tenant, in
connection with any structural, roof, mechanical, electrical, plumbing or
heating, air conditioning or ventilation work to be performed in the Premises.

        25.6    Construction of Tenant Improvements by Tenant's Construction
Agents.    

        (a)    General Construction Contract; Cost Budget.    After Tenant's
execution of the general construction contract and general conditions with
Contractor (the "General Contract"), Tenant shall submit a copy of the General
Contract to Landlord for its information.

        (b)    Landlord's General Conditions.    Tenant's and Tenant's
Construction Agents' construction of the Tenant Improvements shall comply with
the following: (i) the Tenant Improvements shall be constructed in strict
accordance with the Approved Working Drawings, (ii) Tenant's Construction Agents
shall submit schedules of all work relating to the Tenant's Improvements to
Contractor, and Contractor shall, within five (5) business days of receipt
thereof, inform Tenant's Construction Agents of any changes that are necessary
thereto, and Tenant's Construction Agents shall adhere to such corrected
schedule, and (iii) Tenant shall abide by all rules made by Landlord with
respect to the use of freight, loading dock and service elevators, storage of
materials, coordination of work with the contractors of other tenants, and any
other matter in connection with this Addendum, including, without limitation,
the construction of the Tenant Improvements.

        (c)    Indemnity.    Tenant's indemnity of Landlord as set forth in
Article 13 of the Lease shall also apply with respect to any and all costs,
losses, damages, injuries and liabilities related in any way to any act or
omission of Tenant or Tenant's Construction Agents, or anyone directly or
indirectly employed by any of them, or in connection with the Tenant
Improvements.

        (d)    Requirements of Tenant's Construction Agents.    Each of Tenant's
Construction Agents shall guarantee to Tenant and for the benefit of Landlord
that the portion of the Tenant Improvements for which it is responsible shall be
free from any defects in workmanship and materials for a period of not less than
one (1) year from the date of completion thereof. Each of Tenant's Construction
Agents shall be responsible for the replacement or repair, without additional
charge, of all work done or furnished in accordance with its contract that shall
become defective within one (1) year after the later to occur of (i) completion
of the work performed by such contractor or subcontractors and (ii) the
Commencement Date of the Lease. The correction of such work shall include,
without additional charge, all additional expenses and damage incurred in
connection with such removal or replacement of all or any part of the Tenant
improvements and/or the Premises or the Center and/or Common Facilities. All
such warranties or guarantees as to materials or workmanship of or with respect
to the Tenant Improvements shall be contained in the General Contract or
subcontract and shall be written such that such guarantees or warranties shall
inure to the benefit of both Landlord and Tenant, as their respective interests
may appear, and can be directly enforced by either. Tenant shall give Landlord
any assignment or other assurances that may be necessary to effect such right of
direct enforcement.

        25.7    Insurance Requirements.    

        (a)    General Coverages.    All of Tenant's Construction Agents shall
carry worker's compensation insurance covering all of their respective
employees, and shall also carry public liability insurance, including property
damage, all with limits, in form and with companies as are required to be
carried by Tenant under the Lease.

        (b)    Special Coverages.    Tenant shall carry "Builder's All Risk"
insurance in an amount approved by Landlord covering the construction of the
Tenant Improvements, and such other

iv

--------------------------------------------------------------------------------






insurance as Landlord may require. Such insurance shall be in amounts and shall
include such extended coverage endorsements as may be reasonably required by
Landlord including, but not limited to, the requirement that all of Tenant's
Construction Agents shall carry excess liability and Products and Completed
Operation Coverage insurance, each in amounts not less than $3,000,000 combined
single limit, and in form and with companies as are required to be carried by
Tenant under the other provisions of the Lease.

        (c)    General Terms.    Certificates for all insurance carried pursuant
to this Section shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor's equipment is
moved onto the site. All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days' prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant's sole cost and
expense. Tenant's Construction Agents shall maintain all of the foregoing
insurance coverage in force until the Tenant Improvements are fully completed
and accepted by Landlord, except for any Products and Completed Operation
Coverage insurance required by Landlord, which is to be maintained for ten
(10) years following completion of the work and acceptance by Landlord and
Tenant. All policies carried under this Section shall insure Landlord and
Tenant, as their interests may appear, as well as Tenant's Construction Agents.
All insurance, except Workers' Compensation, maintained by Tenant's Construction
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder. Such insurance shall provide that it is primary insurance as
respects the Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder. Landlord may,
in its discretion, require Tenant to obtain a lien and completion bond or some
alternate form of security satisfactory to Landlord in an amount sufficient to
ensure the lien free completion of the Tenant Improvements and naming Landlord
as a co obligee.

        25.8    Governmental Compliance.    The Tenant Improvements shall comply
in all respects with the following: (i) the Code and other state, federal, city
or quasi governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer's specifications. Tenant shall be
responsible for causing, at its cost (using the Allowance or Tenant's own
funds), the Tenant Improvements to comply with all laws relating to disabled
persons, handicap access and similar issues (including any and all upgrades,
retrofits or other construction therein). Tenant shall additionally be
responsible, at its cost (using the Allowance or Tenant's own funds), for any
changes necessary to the Common Facilities (including the surrounding sidewalks,
curbs, gutters and parking area) as may be required because of the Tenant
Improvements (including the addition of new entrances, relocation of entrances,
or enlargement of entrances), it being the intent that Tenant shall only be
required to bring areas into compliance which are impacted or changed by the
Tenant Improvements. In all other instances, Landlord shall be responsible for
doing any alteration, construction, retrofitting or other work required in the
remainder of the Building or the Common Facilities (including the surrounding
sidewalks, curbs, gutters and parking area) to comply governmental requirements
related to disabled persons, handicap access and the like (y) as a result of the
Tenant Improvements is, or (z) as a result of Alterations undertaken by Tenant
after the date thirty (30) months from the Commencement Date.

        25.9    Inspection by Landlord.    Landlord shall have the right to
inspect the Tenant Improvements at all times, provided however, that Landlord's
failure to inspect the Tenant Improvements shall in no event constitute a waiver
of any of Landlord's rights hereunder nor shall Landlord's inspection of the
Tenant Improvements constitute Landlord's approval of the same. Should Landlord
disapprove any

v

--------------------------------------------------------------------------------




portion of the Tenant Improvements, Landlord shall notify Tenant in writing of
such disapproval and shall specify the items disapproved and the reason for
disapproval, which shall be limited to failure to comply with laws or the Final
Working Drawings. Any defects or deviations in, and/or disapproval by Landlord
of, the Tenant Improvements shall be rectified by Tenant at no expense to
Landlord, provided however, that if Landlord determines that a defect or
deviation exists or disapproves of any matter in connection with any portion of
the Tenant Improvements and such defect, deviation or matter might adversely
affect the mechanical, electrical, plumbing, heating, ventilating and air
conditioning or life safety systems of the Building, the structure or exterior
appearance of the Building or the use of the building or Center by any other
occupant thereof, Landlord may take such action as Landlord deems necessary, at
Tenant's expense and without incurring any liability on Landlord's part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant
Improvements until such time as the defect, deviation and/or matter is corrected
to Landlord's satisfaction.

        25.10    Meetings.    During the design and construction of the Tenant
Improvements, Landlord, at Landlord's election, shall hold weekly meetings with
the Tenant, Architect, the Contractor and such of Tenant's Construction Agents
as Landlord may reasonably require regarding the progress of the preparation of
Construction Drawings and the construction of the Tenant Improvements.

        25.11    Notice of Completion; Copy of Record Set of Plans.    Within
ten (10) days after completion of construction of the Tenant Improvements,
Tenant shall cause a Notice of Completion to be recorded in the office of the
Recorder of the county in which the Center is located, and shall furnish a copy
thereof to Landlord upon such recordation. If Tenant fails to do so, Landlord
may execute and file the same on behalf of Tenant as Tenant's agent for such
purpose, at Tenant's sole cost and expense. At the conclusion of construction,
(i) Tenant shall cause the Architect and Contractor (A) to update the Approved
Working Drawings as necessary to reflect all changes made to the Approved
Working Drawings during the course of construction, (B) to certify to the best
of their knowledge that the "record set" of mylar as built drawings are true and
correct, which certification shall survive the expiration or termination of the
Lease, and (C) to deliver to Landlord two (2) sets of copies of such record set
of drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (ii) Tenant shall deliver to Landlord a copy of
all warranties, guaranties, and operating manuals and information relating to
the improvements, equipment, and systems in the Premises.

        25.12    Construction of Building Exterior Facade.    Landlord shall, at
its sole cost and expense, re-construct the building facade within 6 months of
the Lease Commencement Date, pursuant to [describe plan or drawing which depicts
facade]. A portion of the Allowance up to the amount of $37,500 shall be used
for one-half of the cost of constructing the building exterior facade by
Landlord. Such half (up to $37,500) building exterior facade portion shall be
withheld by Landlord from the Allowance and disbursed by Landlord to contractors
of Landlord's choosing in connection with the construction of the building
exterior facade. Landlord shall be responsible for the other half of the
construction costs for the building exterior facade, and for any amount by which
the cost of the building exterior facade exceed $75,000.

        25.13    Miscellaneous.    

        (a)    Tenant's Representative.    Tenant has designated Peter Kies as
its sole representative with respect to the matters set forth in this Addendum,
who shall have full authority and responsibility to act on behalf of the Tenant
as required in this Addendum.

        (b)    Landlord's Representative.    Landlord has designated E. Tyler
Miller as its sole representatives with respect to the matters set forth in this
Addendum, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Addendum.

vi

--------------------------------------------------------------------------------






        (c)    Time of the Essence.    Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
If any item requiring approval is timely disapproved by Landlord, the procedure
for preparation of the document and approval thereof shall be repeated until the
document is approved by Landlord.

        (d)    Tenant's Lease Default.    Notwithstanding any provision to the
contrary contained in the Lease, if an Event of Default as described in
Article 21 of the Lease has occurred at any time on or before the Substantial
Completion of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, Landlord shall have the
right to withhold payment of all or any portion of the Allowance and/or Landlord
may cause Contractor to cease the construction of the Premises (in which case,
Tenant shall be responsible for any delay in the substantial completion of the
Premises caused by such work stoppage), and (ii) all other obligations of
Landlord under the terms of this Addendum shall be forgiven until such time as
such default is cured pursuant to the terms of the Lease (in which case, Tenant
shall be responsible for any delay in the substantial completion of the Premises
caused by such inaction by Landlord).

        25.14    No Other Change.    Except as specifically set forth in this
Addendum, all of the terms and conditions of the Lease shall remain unchanged
and in full force and effect.

TENANT:   LANDLORD:
GENETRONICS BIOMEDICAL
 
SORRENTO CENTER Tenancy in Common CORPORATION
a Delaware corporation   By: Asset Management Group Authorized Signatory
By:
/s/  AVTAR DHILLON      

--------------------------------------------------------------------------------


 
By:
/s/  WILLIAM TRIBOLET      

--------------------------------------------------------------------------------


Print Name:
AVTAR DHILLON
 
Print Name:
William Tribolet    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


Title:
PRESIDENT & CEO

--------------------------------------------------------------------------------


 
Title:
V.P.

--------------------------------------------------------------------------------


 
 
 
By:
/s/  ROBERT PETERSON      

--------------------------------------------------------------------------------


 
 
 
Print Name:
Robert Peterson

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
         

--------------------------------------------------------------------------------

vii

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16



STANDARD INDUSTRIAL NET LEASE (Genetronics Biomedical Corporation)
EXHIBIT "A" FLOOR PLAN OF PREMISES
EXHIBIT "B" RULES AND REGULATIONS
EXHIBIT "C" SIGN CRITERIA
CONSTRUCTION ADDENDUM TO STANDARD INDUSTRIAL NET LEASE (Genetronics Biomedical
Corporation)
